 



EXHIBIT 10.15
CREDIT AGREEMENT
BY AND AMONG
CRICKET COMMUNICATIONS, INC.
(AS LENDER)
AND
DENALI SPECTRUM LICENSE, LLC
(AS BORROWER)
AND
DENALI SPECTRUM, LLC
(AS GUARANTOR)
Dated as of July 13, 2006

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     This Credit Agreement (as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof, this
“Credit Agreement”) is entered into as of July 13, 2006 (the “Effective Date”),
by and among CRICKET COMMUNICATIONS, INC., a Delaware corporation (solely in its
capacity as lender hereunder, “Lender”), DENALI SPECTRUM LICENSE, LLC, a
Delaware limited liability company (“Borrower”), as borrower, and DENALI
SPECTRUM, LLC, a Delaware limited liability company (“Guarantor”), as guarantor.
RECITALS
     WHEREAS, the FCC has announced that it will auction licenses to provide
“advanced wireless services” in the 1710 to 1755 MHz and the 2110 to 2155 MHz
bands in an auction designated by the FCC as Auction Number 66 (as that auction
may be rescheduled or modified by the FCC from time to time, the “Auction”),
which is currently scheduled by the FCC to begin on August 9, 2006;
     WHEREAS, through the Borrower, Lender desires to participate in the Auction
together with Denali Spectrum Manager, LLC, a Delaware limited liability company
(“DSM”), and DSM desires to participate in the Auction together with Lender, a
recognized innovator in the telecommunications industry;
     WHEREAS, Borrower is a wholly-owned subsidiary of Guarantor;
     WHEREAS, contemporaneously with the execution and delivery of this Credit
Agreement, DSM and Lender have entered into the LLC Agreement (as defined
below);
     WHEREAS, DSM is the sole manager of Guarantor;
     WHEREAS, it is the intention of the parties that, subject to the
application of the FCC Rules, Borrower will be awarded Bidding Credits in the
Auction as a result of DSM’s qualification as a “very small business” under the
terms of the FCC Rules in effect on the initial application date of the Auction,
including Sections 1.2110(b)(1) and 27.1102(a)(2) of the FCC Rules;
     WHEREAS, the Bidding Credits are of substantial value to Borrower;
     WHEREAS, in order to induce DSM to permit Lender to invest in Borrower
through Guarantor and to enter the LLC Agreement, and in consideration therefor,
Lender wishes to make and establish a line of credit for Borrower in the
aggregate amount not to exceed the Loan Commitment Amount for the purposes of
(i) Borrower participating as a bidder and obtaining Licenses in the Auction,
(ii) facilitating the Build-Out and operation of the License Systems and
(iii) Borrower making certain limited distributions to Guarantor; and
     WHEREAS, it is a condition precedent to DSM entering into the LLC Agreement
and participating in the Auction through Borrower that each of Lender and the
Loan Parties executes and delivers this Agreement.

 



--------------------------------------------------------------------------------



 



AGREEMENT
     NOW THEREFORE, in consideration of the mutual covenants contained herein,
the parties hereto agree as follows:
Section 1. Defined Terms and Rules of Interpretation
          1.1 Definitions. The following terms shall have the following meanings
in this Credit Agreement:
     “Acquisition Sub-Limit” shall mean two hundred three million seven hundred
fifty thousand dollars ($203,750,000) which shall be used solely to participate
in the Auction and to pay the net winning bids for licenses for which Borrower
is the Winning Bidder, including to make any required deposits or down payments
to the FCC in connection therewith.
     “Affiliate” shall mean, with respect to a Person, any other Person directly
or indirectly Controlling, Controlled by or under Common Control with such
Person at any time during the period for which the determination of affiliation
is being made.
     “Applicable Law” shall mean with respect to any Person, any federal, state,
local or foreign law, statute, ordinance, rule, regulation, Judgment, order,
injunction or decree or any interpretation or administration of any of the
foregoing by, any Governmental Entity, whether in effect as of the Effective
Date or thereafter, and in each case as amended, applicable to such Person or
its Affiliates or their respective assets, including the FCC Rules.
     “Auction” shall have the meaning set forth in the recitals hereto.
     “Auction Benefits” shall have the meaning given to that term in the LLC
Agreement.
     “Auction Date” shall mean the date on which the first round of bidding in
the Auction commences.
     “Auction Funds” shall mean funds paid by the Borrower to the FCC in
accordance with FCC Rules (a) to become eligible to participate in the Auction,
(b) as a down payment or winning bid payment for any license for which Borrower
is the Winning Bidder, or (c) as an Auction related bid withdrawal payment.
     “Balance Amount” shall have the meaning set forth in Section 2.2(a)(iii).
     “Bidding Credit” means, with respect to any license for which Borrower was
the Winning Bidder, an amount equal to the excess of the gross winning bid
placed in the Auction by Borrower for such license over the net winning bid
placed in the Auction by Borrower for such license.
     “Bidding Protocol” shall mean the Bidding Protocol and Joint Bidding
Arrangement, dated as of May 10, 2006 as amended by Amendment No. 1 thereto,
dated as of Jun 19, 2006 (as the same may be further amended, amended and
restated, supplemented or otherwise modified

2



--------------------------------------------------------------------------------



 



from time to time in accordance with its terms), by and among DSM, Cricket,
Guarantor and Borrower and the other parties thereto.
     “Borrower” shall have the meaning set forth in the preamble hereto.
     “Borrower Change in Control Event” shall be deemed to have occurred if
(a) there shall be consummated (i) any consolidation or merger of Borrower in
which Borrower is not the continuing or surviving entity, other than a merger of
Borrower in which the holders of the equity securities of Borrower immediately
prior to such merger have the same proportionate ownership of the voting equity
securities of the surviving entity immediately after the merger, or (ii) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of Borrower,
(b) the member(s) of Borrower approve any plan or proposal for the liquidation
or dissolution of Borrower, or (c) Borrower ceases to be a wholly-owned
Subsidiary of Guarantor.
     “Borrower Material Adverse Effect” shall mean a material adverse effect on
the business, properties, assets, liabilities, prospects, or condition
(financial or otherwise) of Borrower and the Borrower Subsidiaries, taken as a
whole, except for any such effects resulting directly or indirectly from
(i) changes in the wireless industry generally, (ii) changes in general economic
conditions or the financial, banking or securities markets generally (including
any disruption thereof and any decline in the price of any security or any
market index), (iii) any act of war, armed hostilities or terrorism, or the
escalation of hostilities, (iv) changes in GAAP or its application, and
(v) changes in Applicable Law (including the FCC Rules) affecting the wireless
industry generally.
     “Borrower Obligations” shall mean the collective reference to the payment
and performance by Borrower of each covenant and agreement of Borrower contained
in this Credit Agreement and the other Loan Documents to which Borrower is a
party or by which it is bound.
     “Borrower Subsidiary” shall mean each Subsidiary of Borrower, each of which
shall be a Delaware limited liability company (unless otherwise consented to by
Lender) and shall be wholly owned by Borrower.
     “Build-Out” shall mean the construction and associated operation by
Borrower and the Borrower Subsidiaries of a Commercial Mobile Radio Service
system using the spectrum authorized for use under the Licenses in accordance
with the FCC Rules (including 47 C.F.R. § 27.14(a)).
     “Build-Out Loan Request” shall have the meaning set forth in
Section 2.2(b)(i).
     “Build-Out Sub-Limit” shall mean on and after the Effective Date, an amount
equal to the product of $1.50 times the aggregate number of POPs covered by all
licenses for which the Borrower was the Winning Bidder in the Auction, and from
time to time thereafter increasing to such amount as Lender may approve in its
discretion by written notice to Borrower, which shall be used by Borrower to
fund the Build-Out and initial operation of the License Systems, including
payment of management or similar fees (whether by Borrower, Guarantor or any of
their Subsidiaries), if any, to DSM and Cricket, and to fund other Working
Capital requirements

3



--------------------------------------------------------------------------------



 



of Borrower and Guarantor consistent with the annual business plan and budget
adopted and modified from time to time in accordance with the LLC Agreement.
     “Business” shall have the meaning given to that term in the LLC Agreement.
     “Business Day” shall mean any day other than Saturday, Sunday, or other day
on which commercial banks in California or Alaska are authorized or required to
close under the laws of the State of California or the State of Alaska,
respectively.
     “Claims” shall have the meaning set forth in Section 8.4.
     “Commercial Mobile Radio Service” or “CMRS” shall mean a commercial mobile
radio service as defined in 47 C.F.R. § 20.3.
     “Commitment Period” shall mean the period commencing on the Effective Date
and expiring on the earliest to occur of (a) the Maturity Date, (b) the date
that the LLC Agreement is terminated by either party pursuant to Section 13.1(b)
of the LLC Agreement, (c) the date on which the Management Agreement has been
terminated (following the expiration of the applicable notice period) by Lender
pursuant to Section 10.2(b) thereof (other than Section 10.2(b)(iv)) or by
Borrower pursuant to Section 10.2(a)(iv) thereof, (d) the date on which Borrower
or any of its Subsidiaries enters into any contract or agreement pursuant to
which (i) any direct competitor of Lender or any entity in which any direct
competitor of Lender owns, directly or indirectly, an equity interest in excess
of five percent (5%), is engaged to provide management or technical services to
Borrower or any of its Subsidiaries in the nature of those provided by Lender
under the Management Agreement, or (ii) Borrower or any of its Subsidiaries has
the contractual right or obligation to use any trademark, service mark, trade
name, logo, brand or other similar intellectual property owned, licensed or
otherwise controlled by any direct competitor of Lender or any entity in which
any direct competitor of Lender owns, directly or indirectly, an interest in
excess of five percent (5%), unless, in either case, Lender has consented
thereto or (e) the Mandatory Prepayment Date.
     “Control” (including the correlative meanings of the terms “Controlled by,”
“Controlling” and “under Common Control with”) as used with respect to any
Person, shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of management policies of such Person, whether
through the ownership of voting securities, by contract or otherwise.
     “Control Agreement” shall mean such agreements, instruments or other
documents that Lender shall reasonably request (subject to the terms and
conditions of the Intercreditor and Subordination Agreement) from time to time
from any of Guarantor, Borrower or any of Borrower’s Subsidiaries granting
Lender “control” (as such term is used in Section 9-104 of the Uniform
Commercial Code of the State of Delaware) in order to perfect, to ensure the
continued perfection of, and to protect the assignment and security interest
granted or intended to be granted in any deposit or securities accounts of
Guarantor, Borrower or any Borrower Subsidiaries or such other deposit or
securities accounts in which Guarantor, Borrower or any Borrower Subsidiaries
may have an interest.
     “Credit Agreement” shall have the meaning set forth in the preamble hereto.

4



--------------------------------------------------------------------------------



 



     “Cricket” shall mean Cricket Communications, Inc., a Delaware corporation.
     “Default Rate” shall have the meaning set forth in Section 2.3(f).
     “Down Payment Date” shall have the meaning set forth in Section 2.2(a)(ii).
     “DSM” shall have the meaning set forth in the recitals hereto.
     “DSM Lien” shall mean the liens and security interests in favor of DSM
granted by Borrower and the Borrower Subsidiaries pursuant to the DSM Security
Agreement and by Borrower pursuant to the DSM Pledge Agreement, in each case, to
secure the obligations of Borrower under the Interest Purchase Agreement;
provided, however, that in no event shall the portion of the obligations secured
by the collateral under the DSM Security Documents exceed $200 million, minus
(1) the amount of the Special Distributions actually made to the DSM Members
pursuant to Section 3.1(b) of the LLC Agreement, minus (2) any amounts received
by DSM from time to time from the Borrower or any Borrower Subsidiary in respect
of the obligations secured by the collateral under the DSM Security Documents,
whether as a result of payments by the Borrower or any Borrower Subsidiary to
DSM or as a result of DSM’s exercise of rights or remedies under the DSM
Security Documents or any combination thereof (except to the extent that DSM is
required to turn over or otherwise pay the estate of the Borrower or any
Borrower Subsidiary any amount so received).
     “DSM Pledge Agreement” shall mean that certain Pledge Agreement, dated as
of the Effective Date, executed by Borrower in favor of DSM, pursuant to which
Borrower shall pledge to DSM all of the Borrower’s membership interests in all
of the Borrower Subsidiaries holding Licenses, in each case to secure the
obligations of Borrower under the Interest Purchase Agreement to the extent set
forth in the DSM Pledge Agreement, as such agreement may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.
     “DSM Security Agreement” shall mean the Security Agreement, dated as of the
Effective Date, executed by Borrower in favor of DSM, and each Supplement to
Security Agreement executed after the Effective Date by a Subsidiary of
Borrower, in each case to secure the obligations under the Interest Purchase
Agreement or guarantees thereof to the extent set forth in the DSM Security
Agreement, as such agreement may be amended, amended and restated, supplemented
or otherwise modified from time to time in accordance with the terms thereof.
     “DSM Security Documents” shall mean the DSM Security Agreement and the DSM
Pledge Agreement.
     “Effective Date” shall have the meaning set forth in the preamble hereto.
     “Event of Default” shall have the meaning set forth in Section 7.1.
     “Excess Cash” shall mean, for any period, the sum of all cash and cash
equivalents held by Guarantor, Borrower and any of its Subsidiaries at the time
of determination in excess of such amount required (as determined in good faith
by Borrower) for Guarantor, Borrower and the

5



--------------------------------------------------------------------------------



 



Borrower Subsidiaries to satisfy the then current liabilities of Guarantor,
Borrower and the Borrower Subsidiaries and provide a reasonable reserve for the
future liabilities (including obligations to make distributions pursuant to
Sections 3.1(b) and 3.1(c) of the LLC Agreement) and then current and future
operating expenses and capital expenditures of Guarantor, Borrower and the
Borrower Subsidiaries.
     “FCC” shall mean the Federal Communications Commission or any successor
thereto.
     “FCC Rules” shall mean the Communications Act of 1934, as amended, the
rules and regulations established by the FCC and codified in Title 47 of the
Code of Federal Regulations, as the same may be modified or amended from time to
time hereafter, and effective orders, rulings, and public notices of the FCC.
     “Financing Statements” shall mean such UCC financing statements and other
instruments reasonably required by Lender to create, perfect and/or maintain the
security interests granted by the Loan Parties under the Pledge Agreement and
the Security Agreement.
     “Funding Date” shall mean each date on which Lender makes a Loan to
Borrower.
     “GAAP” shall mean United States generally accepted accounting principles,
as in effect from time to time.
     “Governmental Entity” shall mean any government or political subdivision
thereof, including any regional or municipal authority, any governmental
department, ministry, commission, board, bureau, agency, regulatory authority,
instrumentality, judicial or administrative body, having jurisdiction over the
matter or matters in question, including the FCC.
     “Guarantor” shall have the meaning set forth in the preamble hereto.
     “Guarantor Change in Control Event” shall be deemed to have occurred if
(a) there shall be consummated (i) any consolidation or merger of Guarantor in
which Guarantor is not the continuing or surviving entity, other than a merger
of Guarantor in which the holders of the voting equity securities of Guarantor
immediately prior to the merger have the same proportionate ownership of the
voting equity securities of the surviving entity immediately after the merger,
or (ii) any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, of the assets of
Guarantor, or (b) the member(s) of Guarantor approve any plan or proposal for
the liquidation or dissolution of Guarantor.
     “Guarantor Material Adverse Effect” shall mean a material adverse effect on
the business, properties, assets, liabilities, prospects, or condition
(financial or otherwise) of Guarantor and its Subsidiaries, taken as a whole,
except for any such effects resulting directly or indirectly from (i) changes in
the wireless industry generally, (ii) changes in general economic conditions or
the financial, banking or securities markets generally (including any disruption
thereof and any decline in the price of any security or any market index),
(iii) any act of war, armed hostilities or terrorism, or the escalation of
hostilities, (iv) changes in GAAP or its application, and (v) changes in
Applicable Law (including the FCC Rules) generally affecting the wireless
industry.

6



--------------------------------------------------------------------------------



 



     “Guarantor Obligations” means all liabilities and obligations of Guarantor
that may arise under or in connection with this Credit Agreement (including
under Section 3) and the other Loan Documents to which it is a party or by which
it is bound, whether on account of guarantee obligations, reimbursement
obligations, fees, indemnities, costs, expenses and otherwise.
     “Initial Loan Amount” shall have the meaning set forth in
Section 2.2(a)(i).
     “Initial Loan Date” shall have the meaning set forth in Section 2.2(a)(i).
     “Intercreditor and Subordination Agreement” shall mean the Intercreditor
and Subordination Agreement, dated as of the Effective Date, by and between
Lender and DSM, as amended, amended and restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.
     “Interest Purchase Agreement” shall mean the Interest Purchase Agreement,
dated as of the Effective Date, by and among DSM, Borrower and Cricket, as
amended, amended and restated, supplemented or otherwise modified from time to
time in accordance with the terms hereof and thereof.
     “Judgment” shall mean any judgment, writ, order, injunction, award or
decree of any court, judge, justice or magistrate, including any bankruptcy
court, or arbiter, and any order of or by any other Governmental Entity.
     “Lender” shall have the meaning set forth in the preamble hereto.
     “License” shall mean any license (a) issued by the FCC to the Borrower for
which Borrower is a Winning Bidder or (b) any other license issued by the FCC
(i) now to the Borrower or (ii) hereafter held by Borrower or a Borrower
Subsidiary.
     “License System” shall mean the Commercial Mobile Radio Service system(s)
constructed and operated, or to be constructed and operated, by the Borrower
Subsidiaries for the purpose of providing service authorized under a License or
Licenses.
     “Litigation” shall mean any claim, action, suit, proceeding, arbitration,
investigation, hearing or other activity or procedure that could result in a
Judgment, and any notice of any of the foregoing.
     “LLC Agreement” shall mean the Amended and Restated Limited Liability
Company Agreement of Denali Spectrum, LLC, a Delaware limited liability company,
by and between Cricket and DSM, dated as of the Effective Date, as amended,
amended and restated, supplemented or otherwise modified from time to time in
accordance with the terms thereof.
     “Loan Commitment Amount” shall mean the aggregate sum of (a) the
Acquisition Sub-Limit, and (b) the Build-Out Sub-Limit.
     “Loan Documents” shall mean this Credit Agreement, the Note, the Security
Agreement, the Pledge Agreement, the Control Agreement(s), the Intercreditor and
Subordination

7



--------------------------------------------------------------------------------



 



Agreement, and all other agreements, instruments, certificates and other
documents at any time executed and delivered pursuant to or in connection
herewith or therewith, as the same may be amended, amended and restated,
supplemented or otherwise modified from time to time after the Effective Date in
accordance with terms hereof and thereof. For the avoidance of doubt, the Loan
Documents shall not include the LLC Agreement, the Management Agreement, the
Trademark License Agreement or any agreement, instrument, certificate or other
document at any time executed and delivered pursuant to or in connection with
the LLC Agreement, the Management Agreement or the Trademark License Agreement,
as the same may be amended, amended and restated, supplemented or otherwise
modified from time to time after the Effective Date in accordance with the terms
thereof.
     “Loan Parties” shall mean Borrower, Guarantor and, upon its respective
formation, each Borrower Subsidiary.
     “Loans” shall mean the loans to Borrower evidenced by the Note, not to
exceed in the aggregate the Loan Commitment Amount. Each advance made under the
Note is a Loan.
     “Management Agreement” shall mean the Management Services Agreement dated
as of the Effective Date by and between Borrower and Lender, as amended, amended
and restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.
     “Mandatory Prepayment Date” shall mean the date on which Borrower receives
a refund of Auction Funds (less any amounts retained by the FCC) because
(a) Borrower is not the Winning Bidder for any licenses or (b) Borrower is the
Winning Bidder for a license or licenses and the FCC does not grant at least one
such license to Borrower.
     “Maturity Date” shall mean the tenth anniversary of the last Initial Grant
Date (as defined in the LLC Agreement); provided, however, that if DSM makes a
Sale Offer in accordance with the terms of the LLC Agreement prior to such date
and Cricket accepts such offer, then the Maturity Date shall be the first
Business Day following the date on which Cricket has paid in full the Offer
Price (as defined in the LLC Agreement) to the DSM Members (as provided by
Section 8.5 of the LLC Agreement).
     “Member(s)” shall have the meaning given to the term in the LLC Agreement.
     “Note” shall mean that certain Promissory Note in the form attached hereto
as Exhibit B, executed by Borrower in favor of Lender and delivered by Borrower
to Lender in accordance with the terms of this Credit Agreement.
     “Permitted Disposition” means a disposition of the assets of Borrower or
any Borrower Subsidiary pursuant to (i) Section 3.1(b) of the LLC Agreement,
(ii) the DSM Security Agreement, (iii) the DSM Pledge Agreement or (iv) the
Interest Purchase Agreement and any guarantees relating thereto, and in
accordance with the terms and provisions of such agreements and (x) Section 6.3
of the LLC Agreement and (y) the Intercreditor and Subordination Agreement;
provided that the aggregate fair market value of all Permitted Dispositions
hereunder shall in no event exceed $200 million.

8



--------------------------------------------------------------------------------



 



     “Permitted Distribution” means a payment made pursuant to and in accordance
with the terms and provisions of (i) Section 3.1(b) or Section 3.1(c) of the LLC
Agreement, (ii) Section 3.3 of the LLC Agreement or (iii) payments to DSM in
exchange for membership interests in Guarantor pursuant to the provisions of the
Interest Purchase Agreement or the DSM Security Documents; provided that the
maximum aggregate distributions and payments under Section 3.1(b) of the LLC
Agreement and clauses (ii) and (iii) above that are Permitted Distributions
hereunder shall in no event exceed $200 million.
     “Permitted Liens” shall mean (a) any and all liens and security interests
created pursuant to any of the Loan Documents or pursuant to the DSM Pledge
Agreement or the DSM Security Agreement, (b) liens for taxes, fees, assessments
and governmental charges or levies not delinquent or that are being contested in
good faith by appropriate proceedings; provided, however, that Borrower and the
Borrower Subsidiaries shall have set aside on their books and shall maintain
adequate reserves for the payment of same in conformity with GAAP, (c) liens,
deposits or pledges made to secure statutory obligations, surety or appeal
bonds, or bonds for the release of attachments or for stay of execution, or to
secure the performance of bids, tenders, contracts (other than for the payment
of borrowed money), leases or for purposes of like general nature in the
ordinary course of business (including landlords’, carriers’, warehousemen’s,
mechanics’, workers’, suppliers’, materialmen’s, or repairmen’s liens) that do
not exceed $1,000,000 in the aggregate at any time outstanding, (d) purchase
money liens on tangible personal property in the nature of office equipment
utilized in the normal operation of the business of Borrower, which liens
encumber only the equipment acquired with such indebtedness, (e) liens for
indebtedness permitted under the terms of Section 6.9(b), which liens encumber
only the equipment acquired with such purchase money indebtedness, and (f) other
liens securing obligations of the Borrower and the Borrower Subsidiaries in an
aggregate amount not to exceed $1,000,000 at any time outstanding.
     “Person” shall mean any natural person, corporation, firm, unincorporated
organization, association, partnership, limited liability company, business
trust, joint stock company, joint venture organization, entity or business of
any kind.
     “Pledge Agreement” shall mean the Pledge Agreement in substantially the
form attached hereto as Exhibit A pursuant to which Guarantor and Borrower shall
pledge to Lender all of each such person’s membership interests in all of its
Subsidiaries as security for the Obligations, as amended, amended and restated,
supplemented or otherwise modified from time to time in accordance with the
terms hereof and thereof.
     “POPs” shall have the meaning commonly given to such term in the United
States telecommunications industry and shall be based on 2006 population
statistics provided by Claritas, Inc.
     “Refund” shall mean any Auction Funds that are refunded to Borrower or any
Borrower Subsidiary.
     “Refund Date” shall mean, for each Refund, the date on which Borrower or a
Borrower Subsidiary receives such Refund.

9



--------------------------------------------------------------------------------



 



     “Required Capital Contributions” shall mean the capital contributions
required to be made to Guarantor (and by Guarantor to Borrower) by DSM and
Cricket pursuant to the LLC Agreement.
     “Sale Offer” shall have the meaning given to the term in the LLC Agreement.
     “Security Agreement” shall mean the Security Agreement in substantially the
form attached hereto as Exhibit C pursuant to which Guarantor, Borrower and each
Borrower Subsidiary shall grant to Lender a lien and security interest in and to
all of each such person’s personal property, fixtures and owned real property as
security for the Obligations, as amended, amended and restated, supplemented or
otherwise modified from time to time in accordance with the terms hereof and
thereof.
     “Subsidiary” shall mean, with respect to any legal entity, any other
corporation, limited liability company, general or limited partnership, limited
liability partnership, joint venture, trust or other entity of which the
outstanding capital stock possessing a majority of voting power in the election
of directors or their equivalent is owned or controlled by such entity, directly
or indirectly.
     “Trademark License Agreement” shall mean the Trademark License Agreement,
dated as of the Effective Date, entered into by Lender and Borrower, if any, at
any time during the Commitment Period as the same may be amended, amended and
restated, supplemented or otherwise modified from time to time in accordance
with its terms.
     “Winning Bidder” shall mean a Person who is the winning bidder in the
Auction for a license offered by the FCC therein (a) as set forth in the FCC’s
post-Auction public notice identifying Auction winning bidders or (b) by virtue
of having accepted the FCC’s offer of a license for the amount of its final
Auction net bid therefore following the default of the winning bidder for that
license described in clause (a).
     “Working Capital” shall mean a reasonable amount of working capital
(including the payment of all fees and expenses and including the payment of tax
distributions and Special Distributions to the Members under Sections 3.1(b) and
3.1(c) of the LLC Agreement) for Guarantor, Borrower and the Borrower
Subsidiaries, as determined in accordance with the operating budget of
Guarantor, Borrower and the Borrower Subsidiaries which budget shall be adopted
and modified from time to time in accordance with the LLC Agreement.
          1.2 Rules of Interpretation.
               a. The singular includes the plural and the plural includes the
singular.
               b. “or” is not exclusive.
               c. A reference to Applicable Law includes any amendment or
modification to such Applicable Law, and all regulations, rulings and other
Applicable Law promulgated under such Applicable Law.

10



--------------------------------------------------------------------------------



 



               d. A reference to a Person includes its permitted successors and
permitted assigns.
               e. Accounting terms have the meanings assigned to them by GAAP,
as applied by the accounting entity to which they refer.
               f. The words “include,” “includes” and “including” are not
limiting.
               g. A reference in a document to an Article, Section, Exhibit,
Schedule, Annex or Appendix is to the Article, Section, Exhibit, Schedule, Annex
or Appendix of such document unless otherwise indicated. Exhibits, Schedules,
Annexes or Appendices to any document shall be deemed incorporated by reference
in such document. In the event of any conflict between the provisions of this
Credit Agreement (exclusive of the Exhibits, Schedules, Annexes and Appendices
thereto) and any Exhibit, Schedule, Annex or Appendix thereto, the provisions of
this Credit Agreement shall control.
               h. References to any document, instrument or agreement (a) shall
include all exhibits, schedules and other attachments thereto, (b) shall include
all documents, instruments or agreements issued or executed in replacement
thereof, and (c) shall mean such document, instrument or agreement, or
replacement or predecessor thereto, as amended, amended and restated,
supplemented or otherwise modified from time to time and in effect at any given
time.
               i. The words “hereof,” “herein” and “hereunder” and words of
similar import when used in any document shall refer to such document as a whole
and not to any particular provision of such document.
               j. References to “days” shall mean calendar days, unless the term
“Business Days” shall be used. References to a time of day shall mean such time
in New York, New York, unless otherwise specified.
               k. If, at any time after the Effective Date, Alfred M. Best
Company, Inc., Moody’s or S&P shall change its respective system of
classifications, then any Alfred M. Best Company, Inc., Moody’s or S&P “rating”
referred to herein shall be considered to be at or above a specified level if it
is at or above the new rating which most closely corresponds to the specified
level under the old rating system.
               l. The Loan Documents are the result of negotiations among, and
have been reviewed by each of, Borrower, Guarantor, Lender and their respective
counsel. Accordingly, the Loan Documents shall be deemed to be the product of
all parties thereto, and no ambiguity shall be construed in favor of or against
Borrower, Guarantor or Lender solely as a result of any such party having
drafted or proposed the ambiguous provision.

11



--------------------------------------------------------------------------------



 



Section 2. Terms of Loan
          2.1 The Loans.
Subject to the terms and conditions and in reliance upon the representations and
warranties set forth in this Credit Agreement, Lender agrees to make Loans to
Borrower from time to time during the Commitment Period in an aggregate
principal amount not to exceed at any time the Loan Commitment Amount; provided,
however, Lender shall have no obligation to make any Loans if DSM, either
directly or through Guarantor (but not the Bidding Manager (as defined in the
Bidding Protocol) acting on its own volition or in accordance with the Bidding
Protocol), causes Borrower to bid on a license that was not a target license as
set forth in the Bidding Protocol or causes Borrower to purchase a targeted
license by bidding materially in excess of the established bid limits for such
license, in each case, without the prior written consent (which may be delivered
by electronic mail, facsimile transmission or otherwise) of Lender or of Cricket
under the Bidding Protocol (which consent shall be deemed given by Cricket if
the member of the Auction Committee (as defined in the Bidding Protocol)
appointed by Cricket has approved thereof).
          2.2 Procedure for Borrowing.
               a. Subject to the terms and conditions and in reliance upon the
representations and warranties set forth in this Credit Agreement, Lender shall
make the following Loans to Borrower in accordance with the following schedule:
                    (i) On the date (the “Initial Loan Date”) that is two
(2) Business Days prior to the date on which Borrower is required under FCC
Rules to make an upfront payment to become eligible to participate in the
Auction, Lender shall make a Loan to Borrower in the amount of $40.75 million,
as requested in writing by Borrower at least two (2) Business Days prior to the
Initial Loan Date (such requested Loan amount, the “Initial Loan Amount”), all
of which Borrower shall timely pay to the FCC in accordance with FCC Rules to
become eligible to participate in the Auction.
                    (ii) In the event that Borrower is a Winning Bidder, then on
the date that is two (2) Business Days prior to the date (the “Down Payment
Date”) on which Borrower is required to submit sufficient funds to bring its
total amount of money on deposit with the FCC to twenty percent (20%) of the
aggregate amount of Borrower’s net winning bids (the “Down Payment Amount”),
Lender shall make a Loan to Borrower in an amount equal to the following formula
(to the extent such sum is greater than zero): (A) the Down Payment Amount, plus
(B) the aggregate amount of any bid withdrawal payment obligations incurred by
Borrower in the Auction, less (C) the Required Capital Contributions, less
(D) the Initial Loan Amount. Borrower shall use the entire proceeds of the
foregoing Loan (if any) and the Required Capital Contributions to timely pay the
Down Payment Amount to the FCC in accordance with FCC Rules.
                    (iii) In the event that Borrower is a Winning Bidder, then
on the date that is two (2) Business Days prior to the date on which Borrower
shall be required to submit the then remaining balance of the aggregate amount
of its net winning bids to the FCC

12



--------------------------------------------------------------------------------



 



(the “Balance Amount”), Lender shall make a Loan to Borrower in an amount equal
to the following formula (to the extent such amount is greater than zero):
(A) the Balance Amount, less (B) the Required Capital Contributions to the
extent that the Required Capital Contributions were not expended in full in
making the payment set forth in Section 2.2(a)(ii) (the “Winning Bidder Balance
Amount Loan”). Borrower shall use the proceeds of the Winning Bidder Balance
Amount Loan, if any, and any remaining Required Capital Contributions to timely
pay the Balance Amount to the FCC in accordance with FCC Rules.
                    (iv) In no event shall Lender be required to make an
aggregate amount of Loans under this Section 2.2(a) in excess of the Acquisition
Sub-Limit.
               b. Subject to the terms and conditions and in reliance upon the
representations and warranties set forth in this Credit Agreement, Lender shall
make Loans to Borrower from time to time, as follows:
                    (i) within five (5) Business Days of a written request of
Borrower (each, a “Build-Out Loan Request”), for Borrower to fund the Build-Out
and initial operation of the License Systems and the Working Capital
requirements of Guarantor and Borrower (including for expenses incurred prior
to, during or after the Auction and prior to the date on which Borrower is
granted any Licenses). Each Build-Out Loan Request shall provide the following
information (A) the amount of the Loan, which shall not exceed the reasonable
amount necessary to fund Borrower’s Build-Out expenses and the Working Capital
requirements of Guarantor and Borrower for the following calendar quarter,
taking into account the then existing cash balances and reasonably expected cash
flows from operations of Guarantor, Borrower and the Borrower Subsidiaries, and
(B) wiring instructions. In no event shall Lender be obligated to make an
aggregate amount of Loans under this Section 2.2(b)(i) in excess of the
Build-Out Sub-Limit. For the avoidance of doubt, if the aggregate amount of the
net winning bids for the Licenses purchased by Borrower in connection with the
Auction does not exceed the Required Capital Contributions, or if Borrower has
any excess proceeds from Loans under Section 2.2(a) that are not remitted to the
FCC, Lender shall not be obligated to make Loans under this Section 2.2(b)(i)
until Borrower has expended all of the Required Capital Contributions and any
such excess Loan proceeds other than as necessary for its reasonable Working
Capital requirements.
                    (ii) Notwithstanding anything to the contrary in
Section 2.2(b)(i) above, and solely in accordance with Section 2.2(e) of the LLC
Agreement, following the first anniversary of the Down Payment Date, Lender may
in its sole discretion make additional equity capital contributions to Guarantor
in lieu of making all or any portion of any Loan that would otherwise be made
pursuant to a Build-Out Loan Request delivered by Borrower, solely in order to
permit Lender to increase the total amount of equity capital contributed by
Lender to Guarantor to a maximum of eighty-five percent (85%) of the total
equity capitalization of Guarantor at such time. The obligations of Lender
hereunder to make Loans to Borrower shall be satisfied to the extent that equity
contributions are made to Guarantor by Lender pursuant to this
Section 2.2(b)(ii).

13



--------------------------------------------------------------------------------



 



               c. Lender’s obligation to make new Loans to Borrower shall
terminate upon the expiration of the Commitment Period and otherwise as
expressly provided for herein.
               d. Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty, upon at least three
(3) Business Days’ notice to Lender, specifying the date and amount of
prepayment. If any such notice is given, the amount specified in such notice,
together with accrued and unpaid interest to the date of such prepayment on the
amount prepaid (it being understood that interest added to principal pursuant to
Section 2.3(c) shall not be deemed accrued and unpaid), shall be due and payable
on the date specified therein. Amounts prepaid may not be reborrowed. Subject to
Section 2.3(c), partial or total prepayments of the Loans shall be credited
first to any charges or other amounts due to Lender under the terms of this
Credit Agreement or any other Loan Document, then to accrued but unpaid interest
on the Loans, then to the principal balance outstanding.
               e. Within three (3) Business Days after any Refund Date, Borrower
shall prepay to Lender the principal amount of the Loans in an amount equal to
the Refund received on such Refund Date, or, if less, the aggregate principal
amount of all Loans previously made to Borrower. Notwithstanding any other
provision in this Credit Agreement, if timely paid in accordance with the
preceding sentence, no interest shall accrue on the principal amount of the
Loans so prepaid, and, for the avoidance of doubt, the Borrower shall have no
obligation to pay any interest on the principal amount of the Loans so prepaid
(including any interest that was previously added to the principal amount of the
Loans pursuant to Section 2.3(c)).
               f. Amounts prepaid or repaid may not be re-borrowed under this
Agreement.
          2.3 Interest Rates and Payments.
               a. Interest shall accrue on the aggregate principal balance from
time to time outstanding hereunder at a rate equal to Fourteen Percent (14.00%)
per annum, compounded quarterly.
               b. All payments by Borrower hereunder and under the Loan
Documents shall be made to Lender at its address set forth in Section 8.10 in
United States dollars and in immediately available funds on the date on which
such payment shall be due.
               c. Subject to Section 2.3(d), until the Maturity Date, all
interest accrued and unpaid on the aggregate outstanding principal balance of
the Loans shall be added to and become a part of the outstanding principal
amount of the Loans on and as of the last day of each calendar quarter.
Notwithstanding anything foregoing to the contrary, any and all interest that is
added to the principal balance of the Loans (i) shall not count against the Loan
Commitment Amount, (ii) shall not be deemed made to Borrower for purposes of
determining whether Loans made to Borrower exceed the Loan Commitment Amount,
the Build-Out Sub-Limit or the Acquisition Sub-Limit and (iii) shall no longer
be deemed “unpaid” at the time so added.

14



--------------------------------------------------------------------------------



 



               d. On and after the making of any Loan hereunder, within 30 days
following the last Business Day of each quarter in Borrower’s fiscal year, any
and all Excess Cash of Guarantor, Borrower and the Borrower Subsidiaries shall
be paid to Lender and shall be credited in accordance with Section 2.2(d).
               e. On the Maturity Date, Borrower shall pay the entire remaining
balance of principal and accrued interest together with all other amounts due
and owing under the Loan Documents.
               f. As long as any payment of principal or interest due under this
Credit Agreement, the Note or any of the other Loan Documents remains past due
(whether at the stated maturity, by acceleration or otherwise) for five (5) days
or more, such overdue amount shall accrue interest at a rate (the “Default
Rate”) equal to the lesser of (i) Sixteen Percent (16%) per annum and (ii) the
maximum rate permitted by Applicable Law, from the date of such non-payment
until such overdue amount and such interest is paid in full (whether after or
before Judgment). Any amounts paid pursuant to this Section 2.3(f) shall be
credited in accordance with Section 2.2(d).
          2.4 Conditions Precedent to Lender’s Obligation to Make Any Loan.
               a. Lender shall not be required to make any Loan to Borrower
under this Credit Agreement unless as of the applicable Funding Date, each of
the following conditions has been satisfied to Lender’s satisfaction:
                    (i) Borrower shall have executed and delivered to Lender the
Note, the Pledge Agreement and the Security Agreement.
                    (ii) Guarantor shall have executed and delivered the Pledge
Agreement and the Security Agreement. Each Borrower Subsidiary then formed shall
have executed and delivered a guaranty pursuant to Section 3.7 and a Supplement
to the Security Agreement.
                    (iii) The Loan Parties shall have executed and delivered
such Financing Statements and other instruments (other than the Control
Agreements) reasonably required by Lender to create, perfect and/or maintain the
security interests created pursuant to the Security Agreement and the Pledge
Agreement.
                    (iv) Prior to the date that is two (2) Business Days prior
to the commencement of the Auction, and from time to time thereafter, the Loan
Parties shall have executed and delivered such Control Agreements reasonably
requested by Lender.
                    (v) Lender shall have a perfected first priority security
interest in all of Guarantor’s membership interests in Borrower. Subject to the
DSM Pledge Agreement and the Intercreditor and Subordination Agreement, Lender
shall have a perfected first priority security interest in all of Borrower’s
membership interests in Borrower Subsidiaries.
                    (vi) Lender shall have received evidence reasonably
satisfactory to it that the Financing Statements have been filed in all
appropriate filing offices and that such

15



--------------------------------------------------------------------------------



 



filed Financing Statements perfect first priority security interests, subject to
any Permitted Liens and to the DSM Lien, in favor of Lender in the property
described therein in which a security interest can be perfected by filing a
Financing Statement.
                    (vii) With respect to the initial Loan under this Credit
Agreement, Lender shall have received customary reports of searches of filings
made with Governmental Entities showing that there are no liens on the assets of
any Loan Party other than Permitted Liens and the DSM Lien.
                    (viii) Prior to the date of the initial Loan under this
Agreement, Lender shall have received from the Loan Parties’ counsel (which
counsel shall be reasonably acceptable to Lender) such legal opinions as to due
formation, due authorization, due execution and delivery, and binding and
enforceable Loan Documents (but not as to FCC regulatory matters) with respect
to each of the Loan Parties, as Lender shall reasonably request.
                    (ix) Each Loan Party shall have delivered to Lender an
officer’s certificate signed by an officer of each such Loan Party certifying
that as of such Funding Date:
                         (A) The representations and warranties of the Loan
Parties contained in Section 5 and of the Loan Parties and DSM in the Loan
Documents are true and correct in all material respects at and as of the Funding
Date as though then made (except for those representations and warranties which
refer to facts existing at a specific earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date), except for representations and warranties
which are qualified as to materiality or material adverse effect, which shall be
true and correct in all respects at and as of the Funding Date (except for those
representations and warranties which refer to facts existing at a specific
earlier date, in which case such representations and warranties shall have been
true and correct in all respects as of such earlier date) except, in each case,
where such representations and warranties are not or were not true and correct
in all material respects (or in all respects, as applicable) as of the
applicable date due to any breach by Cricket, Lender or one of their respective
Subsidiaries or other Affiliates (whether as Lender, the Management Company or
otherwise) of its obligations or any action or inaction consented to by Cricket,
Lender or one of their respective Subsidiaries or other Affiliates.
                         (B) Each Loan Party is in compliance in all material
respects with the covenants set forth in Section 6, and, in the case of
Guarantor, Section 3, and, in the case of the Borrower Subsidiaries, if any,
with the covenants in the guaranty executed pursuant to Section 3.7, except, in
each case, where the failure to comply with any such covenant was caused by
Cricket, Lender or one of their respective Subsidiaries or other Affiliates
(whether as Lender, the Management Company or otherwise) or consented to by
Cricket, Lender or one of their respective Subsidiaries or other Affiliates.
                         (C) Borrower has taken all action necessary to
authorize it to incur the Loan, such Loan is permitted under the terms of the
LLC Agreement and the organizational documents of Borrower, and such Loan does
not conflict with or result in a breach of the terms, conditions or provisions
of, or constitute a default under, the LLC Agreement or any other material
agreement to which Borrower is a party or by which it is bound.

16



--------------------------------------------------------------------------------



 



                         (D) No Event of Default (or other event that if not
timely cured or corrected would, with the giving of notice or passage of time or
both, result in an Event of Default) shall have occurred or be continuing.
                         (E) All material consents required to be received in
connection with the Loan and the Loan Documents from any Governmental Entity
shall have been received.
          2.5 Security Documents.
               The Loans and all amounts outstanding from time to time under the
Loan Documents shall be secured by:
               a. A first priority security interest (subject to Permitted
Liens) in (i) all tangible and intangible personal property, (ii) all fixtures
and (iii) all owned real property of Borrower and the Borrower Subsidiaries, now
owned or hereafter acquired, and all proceeds and products of such assets.
Lender’s security interest in the foregoing shall be created by and shall be
subject to the provisions of the Security Agreement and shall be subject to the
provisions of the Intercreditor and Subordination Agreement. Promptly, and in
any event within one (1) Business Day, following the formation (or, as
applicable, incorporation) thereof, Borrower shall cause each Borrower
Subsidiary to execute and deliver to Lender a Supplement to the Security
Agreement.
               b. A first priority security interest (subject to Permitted
Liens) in all assets of Guarantor (other than the membership interests of
Guarantor in Borrower which are addressed in clause (c) below), now owned or
hereafter acquired, and all proceeds and products of such assets. Lender’s
security interest in the foregoing shall be created by and subject to the
provisions of the Security Agreement and shall be subject to the provisions of
the Intercreditor and Subordination Agreement to the extent provided therein.
               c. A first priority security interest in the membership interests
of Guarantor in Borrower, now owned or hereafter acquired by Guarantor, and all
proceeds and products thereof. Lender’s security interest in the foregoing shall
be created by and shall be subject to the provisions of the Pledge Agreement and
shall be subject to the provisions of the Intercreditor and Subordination
Agreement to the extent provided therein.
               d. A first priority security interest (subject to the DSM Lien)
in Borrower’s membership interests in the Borrower Subsidiaries hereafter formed
or acquired by Borrower, and all proceeds and products thereof. Lender’s
security interest in the foregoing shall be created by and shall be subject to
the provisions of the Pledge Agreement and shall be subject to the provisions of
the Intercreditor and Subordination Agreement to the extent provided therein.
               e. Notwithstanding the provisions of Section 2.5(a) through
2.5(d), inclusive, Lender acknowledges and agrees that the obligations of
Borrower and the Borrower Subsidiaries under the Interest Purchase Agreement
shall be secured by a first priority security interest in favor of DSM in and to
all personal property, fixtures and owned real property of Borrower and the
membership interests owned by Borrower (other than Borrower’s membership

17



--------------------------------------------------------------------------------



 



interests in each Borrower Subsidiary that does not hold Licenses) and all
personal property, fixtures and owned real property of the Borrower
Subsidiaries, in each case now owned or hereafter acquired, and all proceeds and
products of such assets; provided, however, that in no event shall the portion
of the obligations secured by the Lien on the collateral under the DSM Security
Documents exceed $200,000,000 minus (1) the amount of the Special Distributions
actually made to the DSM Members pursuant to Section 3.1(b) of the LLC
Agreement, minus (2) any amounts received by DSM from time to time from the
Borrower or any Borrower Subsidiary in respect of the obligations under the DSM
Security Documents, whether as a result of payments by the Borrower or any of
the Borrower Subsidiaries to DSM or as a result of DSM’s exercise of rights or
remedies under the DSM Security Documents or any combination thereof (except to
the extent that DSM is required to turn over or otherwise pay the estate of the
Borrower or any Borrower Subsidiary any amount so received). DSM’s security
interests in the foregoing shall be created by and shall be subject to the
provisions of the DSM Security Agreement and the DSM Pledge Agreement. DSM’s
security interest in the foregoing shall have priority over Lender’s security
interest in such assets, and Lender’s security interest in the foregoing shall
be subordinated to the DSM Lien in such assets and membership interests, in each
case to the extent provided herein and in the Intercreditor and Subordination
Agreement.
Section 3. Guarantee
          3.1 Guarantee.
               a. Guarantor hereby, unconditionally and irrevocably, guarantees
to Lender and its respective successors, indorsees, transferees and assigns, the
prompt and complete payment and performance by Borrower when due (whether at the
stated maturity, by acceleration or otherwise) of the Borrower Obligations.
               b. Guarantor waives any right or claims of right to cause a
marshalling of Borrower’s assets to the fullest extent permitted by Applicable
Law.
          3.2 Amendments, Etc. with Respect to the Borrower Obligations.
     Guarantor shall remain obligated hereunder notwithstanding that, without
any reservation of rights against Guarantor and without notice to or further
assent by Guarantor, any demand for payment of any of the Borrower Obligations
made by Lender may be rescinded by it, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, increased, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
Lender (in accordance with the terms thereof), and this Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as Lender may deem advisable from time to time (with the
consent of Borrower, if required hereunder or thereunder), and any collateral
security, guarantee or right of offset at any time held by Lender, for the
payment of the Borrower Obligations may be sold, exchanged, waived, surrendered
or released. Lender has no obligation to protect, secure, perfect or insure any
lien at any time held by it as security for the Borrower Obligations or for the
guarantee contained in this Section 3 or any property subject thereto.

18



--------------------------------------------------------------------------------



 



          3.3 Guarantee Absolute and Unconditional.
     Guarantor waives any and all notice of the creation, renewal, extension or
accrual of any of the Borrower Obligations and notice of or proof of reliance by
Lender upon the guarantee contained in this Section 3 or acceptance of the
guarantee contained in this Section 3; the Borrower Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 3; and all dealings between Borrower and Guarantor, on
the one hand, and Lender, on the other hand, likewise shall be conclusively
presumed to have been had or consummated in reliance upon the guarantee
contained in this Section 3. Guarantor waives diligence, presentment, protest,
demand for payment and notice of default, notice of nonpayment, notice of
dishonor and all other notices of any kind to or upon Borrower or Guarantor with
respect to the Borrower Obligations and any exemption rights that either Loan
Party may have. Guarantor understands and agrees that the guarantee contained in
this Section 3 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of this Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
Lender, (b) any defense, set off or counterclaim (other than a defense of
payment or performance in full hereunder) that may at any time be available to
or be asserted by Borrower or any other Person against Lender, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of Borrower or
Guarantor) that constitutes, or might be construed to constitute, an equitable
or legal discharge of Borrower for the Borrower Obligations or of Guarantor
under the guarantee contained in this Section 3, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against Guarantor, Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against Borrower or any other Person or against any
collateral security or guarantee for the Borrower Obligations or any right of
offset with respect thereto, and any failure by Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from Borrower
or any other Person or to realize upon any such collateral security or guarantee
or to exercise any such right of offset, or any release of Borrower or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve Guarantor of any Guarantor Obligations, and shall not impair or affect
the rights and remedies, whether express, implied or available as a matter of
law, of Lender against Guarantor. For the purposes hereof, “demand” shall
include the commencement and continuance of any legal proceedings.
          3.4 Reinstatement.
     The guarantee contained in this Section 3 shall continue to be effective,
or be reinstated, as the case may be, if at any time payment, or any part
thereof, of any of the Borrower Obligations is rescinded or must otherwise be
restored or returned by Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of Borrower, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or collateral agent or
similar officer for, Borrower or any substantial part of its property, or
otherwise, all as though such payments had not been made.

19



--------------------------------------------------------------------------------



 



          3.5 Payments.
     Guarantor hereby guarantees that payments hereunder shall be paid to Lender
without set off or counterclaim (other than compulsory counterclaims) in United
States dollars and in immediately available funds at the address of Lender set
forth in Section 8.10.
          3.6 Coordination with Permitted Distributions.
     Notwithstanding the foregoing, Lender acknowledges and consents to the
Permitted Distributions by Borrower and Guarantor. No Permitted Distributions
made in accordance with the requirements hereof shall constitute a default of
the Guarantor Obligations to Lender hereunder or otherwise.
          3.7 Guarantees by Borrower Subsidiaries.
     Promptly, and in any event within one (1) Business Day, following the
formation (or, as applicable, incorporation) thereof, Borrower shall cause each
Borrower Subsidiary to execute and deliver to Lender a guarantee in the form
attached hereto as Exhibit D.
Section 4. Representations and Warranties of Lender
     Lender hereby represents and warrants to the Loan Parties as follows:
          4.1 Organization and Standing.
     Lender is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority to execute and deliver this Credit Agreement and to perform its
obligations hereunder.
          4.2 Authorization by Lender.
               a. This Credit Agreement has been duly and validly executed and
delivered by Lender and constitutes the legal, valid and binding obligation of
Lender enforceable against Lender in accordance with its terms, except as such
enforceability may be limited by (i) bankruptcy, insolvency, or other similar
laws affecting the enforcement of creditors’ rights generally or (ii) general
principles of equity.
               b. Neither the execution, delivery and performance of this Credit
Agreement by Lender nor the consummation by Lender of the transactions
contemplated herein shall, with or without the giving of notice or the lapse of
time, or both, (i) violate any Applicable Law to which Lender is subject,
(ii) conflict with or result in a breach of the terms, conditions or provisions
of, or constitute a default under, the certificate of incorporation or bylaws of
Lender or any material agreement or commitment to which Lender is a party or by
which Lender or any of Lender’s assets, may be bound or affected, or
(iii) except with respect to Borrower’s participation in the Auction and
procurement and retention of any Licenses by Borrower, and except with respect
to the exercise of certain of Lender’s remedies under the Loan Documents,
require Lender to obtain any authorization, consent, approval or waiver from, or
to make any filing with, any Governmental Entity or other Person.

20



--------------------------------------------------------------------------------



 



Section 5. Representations and Warranties of the Loan Parties
     The Loan Parties hereby jointly and severally represent and warrant to
Lender as follows:
          5.1 Organization and Standing of Loan Parties.
     Each Loan Party (excluding Borrower Subsidiaries that have not yet been
formed) is a limited liability company (or such other type of entity expressly
consented to by Lender) duly organized, validly existing and in good standing
under the laws of the State of Delaware with all requisite power and authority
to own its properties, and conduct its business as now being conducted, and is
duly qualified to do business as a foreign limited liability company (or, with
the express consent of Lender, other entity) in good standing in each
jurisdiction where the ownership of its properties or the conduct of its
business makes such qualification necessary, except in those jurisdictions where
failure so to qualify shall not permanently impair title to a material amount of
its properties, permits or licenses or its rights to enforce in all material
respects contracts against others or expose it to substantial liabilities in
such jurisdictions. Each Loan Party (excluding Borrower Subsidiaries that have
not yet been formed) has all material licenses (other than FCC licenses),
permits and authorizations necessary for the conduct of its business as
currently conducted.
          5.2 Authorization by the Loan Parties; Consents.
               a. Borrower has all requisite power and authority to execute,
deliver and perform its obligations under this Credit Agreement, the Note and
all other Loan Documents to which it is a party. Borrower has taken all action
necessary to authorize this Credit Agreement, the Note and all other Loan
Documents to which it is a party, and all such documents have been duly
authorized, executed and delivered by Borrower and are legal, valid and binding
obligations of Borrower enforceable in accordance with their terms, except as
such enforceability may be limited by (i) bankruptcy, insolvency, or other
similar laws affecting the enforcement of creditors’ rights generally or
(ii) general principles of equity.
               b. Neither the execution, delivery and performance of this Credit
Agreement, the Note or the other Loan Documents by Borrower nor the consummation
by Borrower of the transactions contemplated herein or therein shall, with or
without the giving of notice or the lapse of time, or both, (i) violate any
Applicable Law to which Borrower is subject (other than relating to any Loan
Party’s qualification as a “very small business,” under the FCC Rules and to
holding any FCC license under provisions of Applicable Law governing alien
ownership of common carrier radio licenses to the extent of any alien ownership
directly or indirectly attributable to Lender under the FCC Rules, as to all of
which the Loan Parties make no representation or warranty hereunder),
(ii) conflict with or result in a breach of the terms, conditions or provisions
of, or constitute a default under, its certificate of formation or limited
liability company agreement (or similar governing documents), any material
license or permit of Borrower or any material contract to which Borrower is a
party or by which Borrower may be bound or affected, or (iii) except with
respect to Borrower’s participation in the Auction and procurement and retention
of any Licenses by Borrower and except with respect to the exercise of certain
of Lender’s remedies under the Loan Documents, require Borrower to obtain any
authorization, consent, approval or waiver from, or to make any filing with, any
Governmental

21



--------------------------------------------------------------------------------



 



Entity or other Person, other than filings to perfect security interests granted
pursuant to the Security Agreement.
               c. Guarantor has all requisite power and authority to execute,
deliver and perform its obligations under this Credit Agreement and all other
Loan Documents to which it is a party. Guarantor has taken all action necessary
to authorize this Credit Agreement and all other Loan Documents to which it is a
party, and all such documents have been duly authorized, executed and delivered
by Guarantor and are legal, valid and binding obligations of Guarantor
enforceable in accordance with their terms, except as such enforceability may be
limited by (i) bankruptcy, insolvency, or other similar laws affecting the
enforcement of creditors’ rights generally or (ii) general principles of equity.
               d. Neither the execution, delivery and performance of this Credit
Agreement or the other Loan Documents by Guarantor nor the consummation by
Guarantor of the transactions contemplated herein or therein shall, with or
without the giving of notice or the lapse of time, or both, (i) violate any
Applicable Law to which Guarantor is subject (other than relating to Guarantor’s
qualification as a “very small business,” under the FCC Rules and to holding any
FCC license under provisions of Applicable Law governing alien ownership of
common carrier radio licenses to the extent of any alien ownership directly or
indirectly attributable to Lender under the FCC Rules, as to all of which the
Loan Parties make no representation or warranty hereunder), (ii) conflict with
or result in a breach of the terms, conditions or provisions of, or constitute a
default under, its certificate of formation, the LLC Agreement, any license or
permit of Guarantor or any material contract to which Guarantor is a party or by
which Guarantor may be bound or affected, or (iii) except with respect to
Borrower’s participation in the Auction and procurement and retention of any
Licenses by Borrower and except with respect to the exercise of certain of
Lender’s remedies under the Loan Documents, require Guarantor to obtain any
authorization, consent, approval or waiver from, or to make any filing with, any
Governmental Entity or other Person, other than filings to perfect security
interests granted pursuant to the Security Agreements.
               e. Each Borrower Subsidiary once formed will have all requisite
power and authority to execute, deliver and perform its obligations under this
Credit Agreement and all other Loan Documents to which it is a party. Each
Borrower Subsidiary once formed will have taken all action necessary to
authorize this Credit Agreement and all other Loan Documents to which it is a
party, and all such documents will have been duly authorized, executed and
delivered by such Borrower Subsidiary and will be legal, valid and binding
obligations of such Borrower Subsidiary enforceable in accordance with their
terms, except as such enforceability may be limited by (i) bankruptcy,
insolvency, or other similar laws affecting the enforcement of creditors’ rights
generally or (ii) general principles of equity.
               f. Neither the execution, delivery and performance of this Credit
Agreement or the other Loan Documents by each Borrower Subsidiary once formed
nor the consummation by each Borrower Subsidiary once formed of the transactions
contemplated herein or therein shall, with or without the giving of notice or
the lapse of time, or both, (i) violate any Applicable Law to which such
Borrower Subsidiary is subject (other than relating to such Borrower
Subsidiary’s qualification as a “very small business,” under the FCC Rules and
to holding any FCC license under provisions of Applicable Law governing alien
ownership of

22



--------------------------------------------------------------------------------



 



common carrier radio licenses to the extent of any alien ownership directly or
indirectly attributable to Lender under the FCC Rules, as to all of which the
Loan Parties make no representation or warranty hereunder), (ii) conflict with
or result in a breach of the terms, conditions or provisions of, or constitute a
default under, its certificate of formation, the LLC Agreement, any license or
permit of such Borrower Subsidiary or any material contract to which such
Borrower Subsidiary is a party or by which it may be bound or affected, or
(iii) except with respect to Borrower’s participation in the Auction and
procurement and retention of any Licenses by Borrower and except with respect to
the exercise of certain of Lender’s remedies under the Loan Documents, require
such Borrower Subsidiary to obtain any authorization, consent, approval or
waiver from, or to make any filing with, any Governmental Entity or other
Person, other than filings to perfect security interests granted pursuant to the
Security Agreement.
          5.3 Litigation.
     As of the Effective Date, to the actual knowledge of the Loan Parties,
there is no Litigation pending or threatened against any Loan Party that
(a) seeks to enjoin or obtain damages in respect of the consummation of the
transactions contemplated hereby, including the Loans, the Auction and the
Build-Out, (b) has or would reasonably be expected to have a Borrower Material
Adverse Effect or Guarantor Material Adverse Effect, or (c) directly or
indirectly contests the validity or enforceability of any Loan Document or the
LLC Agreement, the Trademark License Agreement or the Management Agreement.
          5.4 Compliance with Applicable Law.
     Each Loan Party (excluding Borrower Subsidiaries that have not yet been
formed) has complied and presently is in compliance in all material respects
with all Applicable Law, except (i) to the extent that failure to comply with
the same does not or shall not have a Borrower Material Adverse Effect or
Guarantor Material Adverse Effect and (ii) the Loan Parties make no
representation or warranty with respect to the FCC Rules relating to any Loan
Party’s qualification as a “very small business.”
          5.5 Subsidiaries.
     As of the Effective Date, Borrower has no Subsidiaries. Following the
Effective Date, Borrower shall have no Subsidiaries except as provided in
Section 6.15. Guarantor has no Subsidiaries other than Borrower. Each Borrower
Subsidiary once formed will have no Subsidiaries.
          5.6 Absence of Defaults.
     No Loan Party is in material default under or in material violation in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in any provision of its constitutive documents or contained
in any other material agreement or instrument to which it is a party or by which
it is bound or to which any of its properties is subject.

23



--------------------------------------------------------------------------------



 



          5.7 Indebtedness.
     No Loan Party has any indebtedness outstanding except the indebtedness
permitted pursuant to the terms of this Credit Agreement and obligations under
the Loan Documents. No Loan Party is in material default under any such
indebtedness.
          5.8 FCC Qualifications.
     DSM qualifies and, for so long as may be required under FCC Rules in order
for Borrower and the Borrower Subsidiaries to retain the Auction Benefits shall
qualify, as a “very small business” under FCC Rules, including but not limited
to Sections 1.2110(b)(1), and 27.1102(a)(2) of the FCC Rules.
          5.9 Business and Financial Experience.
     Each of the Loan Parties by reason of its own business and financial
experience or that of its professional advisors has the capacity to protect its
own interests in connection with the transactions contemplated hereby.
          5.10 Accuracy and Completeness of Information.
     The representations and warranties of the Loan Parties contained in this
Credit Agreement or the other Loan Documents do not contain any untrue statement
of a material fact or omit to state a material fact necessary in order to make
the statements contained herein or therein not materially misleading in light of
the circumstances in which the same were made.
Section 6. Covenants of the Loan Parties
     Each of the Loan Parties hereby covenants and agrees with Lender as
follows:
          6.1 Use of Proceeds.
               a. Each of the Loan Parties shall use 100% of the Loan proceeds
under this Credit Agreement solely for the following purposes: (a) to make
deposits, down payments, bid withdrawal payments, or payments for Licenses in
connection with the Auction; (b) to finance the Build-Out and the initial
operation of the License Systems, including Working Capital, as contemplated by
the LLC Agreement and the Management Agreement, in connection with Licenses; and
(c) to make distributions to Guarantor to finance Guarantor’s Working Capital in
accordance with the annual business plan and budget adopted pursuant to the
provisions of the LLC Agreement, including to enable Guarantor to make Permitted
Distributions due under the LLC Agreement to its Members (including tax
distributions and the Special Distributions (as defined in the LLC Agreement)).
               b. If the LLC Agreement is terminated by either party pursuant to
Section 13.1(b) of the LLC Agreement or if the Borrower or any Borrower
Subsidiary is at any time entitled under applicable FCC Rules to any refunds of
Auction Funds, Borrower shall apply (or shall cause the applicable Borrower
Subsidiary to apply) as promptly as reasonably

24



--------------------------------------------------------------------------------



 



practicable and permitted under the FCC Rules to obtain a refund of all such
refundable Auction Funds.
          6.2 Compliance with other Agreements.
     Each Loan Party shall at all times observe and perform in all material
respects all of the covenants, conditions and obligations required to be
performed by it under the LLC Agreement, the Management Agreement and the
Trademark License Agreement and all other material agreements to which it is a
party or by which it is bound, except to the extent the failure to observe and
perform such covenants, conditions and obligations would not have a Guarantor
Material Adverse Effect or a Borrower Material Adverse Effect.
          6.3 Payment.
     Borrower shall promptly pay to Lender the obligations due at the times and
places and in the amount and manner specified in this Credit Agreement, the Note
and the other Loan Documents.
          6.4 Existence.
               Except as otherwise permitted hereunder, each Loan Party shall
maintain: (a) its limited liability company (or, if such Loan Party is not a
limited liability company, corporate or other) existence under the laws of the
State of Delaware; (b) its good standing and its right to carry on its business
and operations in Delaware and in each other jurisdiction in which the character
of the properties owned or leased by it or the business conducted by it makes
such qualification necessary and the failure to be in good standing would
preclude such Loan Party or Lender from enforcing its rights with respect to any
material assets or expose such Loan Party to any material liability; and (c) all
licenses, permits and authorizations necessary to the conduct of its business.
          6.5 Compliance with Laws, Taxes, Etc.
     Each Loan Party shall comply in all material respects with all Applicable
Law, such compliance to include paying before the same become delinquent all
material taxes, material assessments and material governmental charges imposed
upon it or upon its property except to the extent contested in good faith by
appropriate proceedings and for which any reserves required by GAAP have been
established. In the event any Loan Party fails to satisfy its obligations under
this Section 6.5, as to taxes, assessments and governmental charges, Lender may,
but is not obligated to, satisfy such obligations in whole or in part and any
payments made and expenses incurred in doing so shall constitute principal
indebtedness hereunder governed by the terms of the Note and shall be paid or
reimbursed by Borrower upon demand by Lender.
          6.6 Books and Records.
     Each Loan Party shall at all times keep proper books and records of
accounts in which full, true and correct entries shall be made of its
transactions in accordance with GAAP consistently applied and shall permit
representatives of Lender to examine such books and records upon reasonable
request. Each Loan Party shall permit representatives of Lender to

25



--------------------------------------------------------------------------------



 



discuss its affairs and finances with the principal officers of such Loan Party
and its independent public accountants, all upon reasonable notice and at such
reasonable times during such normal business hours as Lender shall reasonably
request. Borrower shall, promptly upon request of Lender, deliver to Lender
copies of all such documents, materials, construction and operating budgets,
invoices, receipts and other information reasonably requested by Lender from
time to time relating to the Build-Out and the initial operation of the License
Systems.
          6.7 Assets and Insurance.
     If Borrower is a Winning Bidder in the Auction, each Loan Party shall
maintain in full force and effect from and after the first Initial Grant Date
(a) an adequate errors and omissions insurance policy, (b) such other insurance
coverage, on all properties of a character usually insured by organizations
engaged in the same or similar business against loss or damage of a kind
customarily insured against by such organizations, (c) adequate public liability
insurance against tort claims that may be asserted against such Loan Party and
(d) such other insurance coverage for other hazards as Lender may from time to
time reasonably require to protect its rights and benefits under this Credit
Agreement and the other Loan Documents. All commercial general liability and
property damage insurance policies and any other insurance policies required to
be carried hereunder by each Loan Party shall (i) be issued by insurance
companies with a then-current Alfred M. Best Company, Inc. (or if no longer in
existence, a comparable rating service) general policy holder’s rating of “A” or
better and financial size category of Class XII or higher and otherwise
reasonably satisfactory to Lender; (ii) designate Lender as loss payee and
additional insured; (iii) be written as primary policy coverage and not
contributing with or in excess of any coverage that Lender may carry;
(iv) provide for thirty (30) days prior written notice to Lender of any
cancellation or nonrenewal of such policy; and (v) contain contractual liability
coverage insuring performance by such Loan Party of the indemnity provisions of
the Loan Documents. Each Loan Party shall promptly deliver to Lender upon
receipt and from time to time upon Lender’s request either a copy of each such
policies of insurance or certificates evidencing the coverages required
hereunder.
          6.8 Financial Statements and Other Reports.
     Each Loan Party shall maintain a system of accounting (as to its own
operations and financial condition) established and administered in accordance
with sound business practices such as to permit the preparation of financial
statements in accordance with GAAP, and Borrower shall furnish or cause to be
furnished to Lender:
               a. Annual Statements. As soon as practicable following the end of
each fiscal year, but in any event within ninety (90) days after the end of each
fiscal year, the audited consolidated statement of income and audited
consolidated statement of cash flows for such fiscal year and the audited
consolidated balance sheet as of the end of such fiscal year, for Guarantor and
its Subsidiaries, accompanied by the report thereon of independent certified
public accountants and accompanying notes to financial statements, on a
consolidated basis, prepared in accordance with GAAP.
               b. Quarterly Statements. As soon as practicable following the end
of each fiscal quarter (other than the fourth fiscal quarter), but in any event
within forty-five (45)

26



--------------------------------------------------------------------------------



 



days after the end of each such quarter, an unaudited consolidated statement of
income and unaudited consolidated statement of cash flows for such quarter and
an unaudited balance sheet as of the end of such quarter, for Guarantor and its
Subsidiaries, on a consolidated basis, prepared (subject to normal year-end
audit adjustments and absence of footnotes and supplemental information) in
accordance with GAAP.
               c. Monthly Statements. As soon as possible following the end of
each calendar month in each fiscal year, but in any event within thirty
(30) days after the end of such month, an unaudited monthly report of
significant operating and financial statistics for Guarantor and its
Subsidiaries, including, to the extent applicable, number of subscribers,
subscriber churn statistics, minutes of use, average revenues per subscriber,
acquisition costs and capital expenditures statistics and such additional
statistics and information as may be approved for internal use by such Loan
Party, if any.
               d. Certain Notices. Within five (5) Business Days after a Loan
Party has actual knowledge of their occurrence, notice of each of the following
events:
                    (i) the commencement of any action, suit, proceeding or
arbitration against such Loan Party (other than any such action, suit,
proceeding or arbitration against, or commenced by, Lender), or any material
development in any such action, suit, proceeding or arbitration pending against
such Loan Party;
                    (ii) any Event of Default or any other event that would
constitute an Event of Default, but for the passage of time or the requirement
that notice be given or both; and
                    (iii) the receipt by any Loan Party of any written notice
from the FCC, other than in the ordinary course of business (together with a
copy of such FCC notice).
               e. Other Information. From time to time, such other information
regarding the business, operations, affairs and condition (financial or
otherwise) of such Loan Party as Lender may reasonably request.
          6.9 Indebtedness.
     Neither Borrower, Guarantor nor any Borrower Subsidiary shall, directly or
indirectly, create, incur, assume, guarantee, or otherwise become or remain
directly or indirectly liable with respect to any indebtedness, except:
               a. the indebtedness created under this Credit Agreement and the
other Loan Documents.
               b. purchase money financing of telecommunications equipment
incurred by any Borrower Subsidiaries of up to $5.0 million in the aggregate if
the terms of such financing are more favorable to such Borrower Subsidiaries
than the terms of the Loans.
               c. purchase money financing for tangible personal property in the
nature of office equipment utilized in the ordinary course of business.

27



--------------------------------------------------------------------------------



 



               d. current trade obligations incurred in the ordinary course of
business and not overdue (unless the same are being contested in good faith and
by appropriate proceedings and adequate reserves are maintained therefor in
accordance with GAAP).
               e. renewals, extensions, replacements, refinancings or refundings
of any of the foregoing that do not increase the principal amount of the
indebtedness so refinanced or refunded.
               f. the obligations of Borrower and the Borrower Subsidiaries
under the Interest Purchase Agreement or any guarantees in respect thereof, the
DSM Security Agreement or the DSM Pledge Agreement.
               g. guarantees of the Borrower or any Borrower Subsidiary in
respect of indebtedness otherwise permitted hereunder of the Borrower or any of
the Borrower Subsidiaries.
               h. other unsecured indebtedness of the Borrower in an aggregate
principal amount not to exceed $2.5 million at any one time outstanding.
          6.10 Investments.
     None of the Loan Parties shall, except as otherwise set forth herein,
directly or indirectly, make or own any investment in any Person, except:
(a) marketable direct obligations issued or unconditionally guaranteed by the
United States Government or issued by any agency thereof and backed by the full
faith and credit of the United States, in each case maturing within one year
from the date of acquisition thereof, (b) marketable direct obligations issued
by any state of the United States of America or any political subdivision of any
such state or any public instrumentality thereof maturing within one year from
the date of acquisition thereof and, at the time of acquisition, having the
highest rating obtainable from either Standard & Poor’s Corporation (“S&P”) or
Moody’s Investors Service, Inc. (“Moody’s”), (c) commercial paper maturing no
more than two hundred seventy (270) days from the date of creation thereof and,
at the time of acquisition, having the highest rating obtainable from either S&P
or Moody’s, (d) demand deposits, or time deposits maturing within one (1) year
from the date of creation thereof, including certificates of deposit issued by,
any office located in the United States of any bank or trust company that is
organized under the laws of the United States or any state thereof and whose
certificates of deposit are rated P-1 or better by Moody’s or A-1 or better by
S&P, (e) Guarantor’s investment in Borrower (including any future investments),
(f) Borrower’s investments in the Borrower Subsidiaries (including any future
investments), (g) investments consisting of extensions of credit in the nature
of accounts receivable or notes receivable arising from the grant of trade
credit in the ordinary course of business, and investments received in
satisfaction or partial satisfaction thereof from financially troubled account
debtors to the extent reasonably necessary in order to prevent or limit loss
(whether received in bankruptcy, reorganization or otherwise), (h) guarantees
permitted under Section 6.9(b), and (i) prepaid expenses or lease, utility and
other similar deposits, in each case made in the ordinary course of business.

28



--------------------------------------------------------------------------------



 



          6.11 Negative Covenants.
     Each Loan Party agrees that it shall not take any of the actions set forth
in this Section 6.11 without the prior written approval of Lender, which
approval may be withheld in Lender’s sole and absolute discretion; provided,
however, that for so long as Cricket or Lender (or one or more of their
respective Subsidiaries or other Affiliates) is a member of Guarantor, the
approval of Lender shall be deemed given other than with respect to Section
6.11(g) with respect to any action taken by Borrower or Guarantor that may be
taken without the approval of Cricket or Lender (or such Subsidiary or other
Affiliate), as applicable, under the terms of the LLC Agreement or for which
Cricket or Lender (or such Subsidiary or other Affiliate), as applicable, has
granted its approval under the terms of the LLC Agreement:
               a. Conduct, transact or otherwise engage in, or commit to
transact, conduct or otherwise engage in, any business or operations other than
the Business.
               b. Undertake any of the activities permitted by Section 6.11(a)
above or own any assets related thereto, other than by and through the Borrower
Subsidiaries except during the period prior to the formation of the Borrower
Subsidiaries as set forth in Section 6.15(a).
               c. Enter into any transaction of merger or consolidation, or
liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business or property, whether now owned or hereafter acquired, in each case
except for Permitted Dispositions, or, except as expressly permitted under the
terms of this Credit Agreement, acquire by purchase or otherwise all or
substantially all the business or property of, or stock or other evidence of
beneficial ownership of, any Person, or acquire, purchase, redeem or retire any
membership interests in such Loan Party now or hereafter outstanding for value.
               d. Become liable, directly or indirectly, contingently or
otherwise, for any obligation of any other Person by endorsement, guaranty,
surety or otherwise, except in connection with (i) the Loans and
(ii) indebtedness permitted pursuant to the terms of this Credit Agreement.
               e. Enter into any agreement containing any provision that would
be violated or breached by any borrowing hereunder or by the performance of its
obligations hereunder or under any document executed pursuant hereto.
               f. Own, lease, manage or otherwise operate any properties or
assets other than in connection with the Business, or incur, create, assume or
suffer to exist any indebtedness or other consensual liabilities or financial
obligations other than as may be incurred, created or assumed or as may exist in
connection with the Business (including the Loans and other obligations incurred
by such Loan Party hereunder). Notwithstanding the foregoing, Borrower may
invest excess funds in investments permitted under Section 6.10.
               g. Amend or modify its certificate of formation or limited
liability company agreement (or similar governing document), including the LLC
Agreement, in any manner that materially affects Lender as a secured lender to
any of the Loan Parties.

29



--------------------------------------------------------------------------------



 



          6.12 Real Property.
     No Loan Party shall purchase or acquire any fee interest or other estate in
real property, other than a leasehold or license interest in real property.
          6.13 Further Assurances.
               a. Borrower shall use its commercially reasonable efforts to
cause (i) the condition set forth in Section 2.4(a)(iv) to be satisfied on or
prior to the date that is two Business Days prior to the commencement of the
Auction and (ii) the condition set forth in Section 2.4(a)(viii) to be satisfied
on or prior to the date of the initial Loan under this Agreement.
               b. At any time and from time to time, upon the written request of
Lender, and at the expense of the Loan Parties, each Loan Party shall promptly
and duly execute and deliver such further instruments and documents and take
such further action as are necessary or reasonably required by Lender to further
carry out and consummate the transactions contemplated by this Credit Agreement
and the other Loan Documents and to perfect or effect the purposes of this
Credit Agreement and the other Loan Documents.
          6.14 Independence of Covenants.
     All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or be otherwise within the
limitations of, another covenant shall not avoid the occurrence of an Event of
Default if such action is taken or condition exists.
          6.15 Build-Out and Operation of the Licenses.
               a. As promptly as practicable after each Initial Grant Date (and
in any event within ten (10) Business Days thereafter), Borrower shall cause to
be formed a separate Borrower Subsidiary for each License granted to Borrower on
such Initial Grant Date and shall promptly (and in any event within ten
(10) Business Days following the formation of such License Subsidiary) make the
necessary filings with the FCC to obtain its consent to the assignment of each
License granted to Borrower on such Initial Grant Date to the corresponding
Borrower Subsidiary, and following receipt of such approval (if required),
Borrower shall assign each such License to the applicable Borrower Subsidiary.
Each Borrower Subsidiary that holds Licenses shall conduct no business nor incur
any obligations other than under the Licenses and under this Credit Agreement,
the other Loan Documents, the Interest Purchase Agreement, the DSM Security
Agreement and any guarantees in respect of any of the foregoing. In addition,
Borrower shall cause to be formed a Borrower Subsidiary that will serve as the
operating subsidiary and that will not acquire any Licenses. Borrower shall not
form nor acquire any Subsidiary that is not a Borrower Subsidiary.
               b. The Loan Parties shall use their respective commercially
reasonable efforts to pursue the Build-Out and the operation of the License
System with respect to each License, subject to the availability of adequate
capital resources to effect the same (as determined in the reasonable business
judgment of the Loan Parties).

30



--------------------------------------------------------------------------------



 



               c. In the event of a termination of the Management Agreement or
any replacement thereof, on or prior to the expiration of the applicable notice
period for such termination, and provided that, if Lender (or its Subsidiary or
other Affiliate) is the terminated manager, it has complied with the transition
provisions of Section 10.4 of the Management Agreement, Borrower shall enter
into a management agreement for the License Systems with another Person who is
reasonably capable of providing a quality of service better or substantially
similar to that provided by Cricket under the Management Agreement.
          6.16 Dividends, Distributions or Return of Capital.
               a. Each Loan Party agrees that it shall not, without the prior
approval of Lender, which approval may be withheld in Lender’s sole and absolute
discretion, make any dividend, distribution or return of capital or other
payments to any Loan Party or its Affiliates, except that (i) Borrower and the
Borrower Subsidiaries may make Permitted Distributions to Guarantor (and
Guarantor to its Members) or to DSM, as applicable, (ii) Borrower may make
distributions to Guarantor for the payment of Guarantor’s expenses to the extent
consistent with Guarantor’s annual business plan and budget then in effect under
the LLC Agreement, (iii) Borrower may make payments of Management Fees to DSM
pursuant to (and as defined in) Section 6.6 of the LLC Agreement, and (iv) so
long as no default shall have occurred and be continuing or would result
therefrom, Borrower and the Borrower Subsidiaries may make distributions or
returns of capital to Guarantor (and Guarantor to its Members), if, in the case
of clause (iv) only, after giving effect to such proposed distribution or return
of capital (x) the aggregate amount of all such distributions and returns of
capital paid or made in any fiscal year (including, without duplication,
distributions described in clauses (i), (ii) and (iii) above) would be less than
50% of the Consolidated Net Income for the fiscal year immediately preceding the
fiscal year in which such distribution or return of capital is paid or made and
(y) the Consolidated Leverage Ratio would be less than or equal to 2.00:1.00.
               b. For purposes of this Section 6.16, the following terms shall
have the following meanings:
                    (i) “Consolidated Leverage Ratio” means, as of any date of
determination, the ratio of (a) the consolidated indebtedness of Guarantor,
Borrower and the Borrower Subsidiaries as of such date, to (b) the Consolidated
EBITDA of Guarantor, Borrower and the Borrower Subsidiaries for the most
recently completed fiscal year.
                    (ii) “Consolidated EBITDA” means, for any fiscal year, an
amount equal to the Consolidated Net Income of Guarantor, Borrower and the
Borrower Subsidiaries for such fiscal year plus (a) the following to the extent
deducted in calculating such Consolidated Net Income (without duplication):
(1) consolidated interest charges (including capitalized interest) for such
period, (2) all Federal, state, local and foreign income tax expense deducted in
arriving at Consolidated Net Income, (3) depreciation and amortization expense,
(4) non-cash impairment of assets (tangible and intangible) and related non-cash
charges, (5) non-cash charges and expenses related to equity-based compensation
awards made by Guarantor or Borrower, and (6) other non-recurring expenses
reducing such Consolidated Net Income which do not represent a cash item in such
period or any future period and minus (b) the following to the extent included
in calculating such Consolidated Net Income (without

31



--------------------------------------------------------------------------------



 



duplication): (1) Federal, state, local and foreign income tax credits for such
period, (2) all non-cash gains arising in relation to any FCC licenses and
(3) all non-cash items increasing Consolidated Net Income for such period.
                    (iii) “Consolidated Net Income” means, for any fiscal year,
the net income of Guarantor and its Subsidiaries (without giving effect to
extraordinary gains or extraordinary losses) calculated on a consolidated basis,
in accordance with GAAP consistently applied.
               c. Borrower shall not amend or waive (and Guarantor shall cause
Borrower not to amend or waive) any term or provision of the Interest Purchase
Agreement, the DSM Security Agreement or the DSM Pledge Agreement without the
prior written consent of Lender, in its sole discretion (provided that if such
amendment or waiver would not be adverse to the Lender’s rights and remedies
under the Loan Documents, then the Lender shall not unreasonably withhold,
condition or delay such consent).
          6.17 Liens.
               a. No Loan Party shall create or permit to exist at any time, any
mortgage, deed of trust, trust deed, lien, security interest, pledge, charge or
other encumbrance against any of its property or assets (including any owned or
leased real property or other real property estate) now owned or hereafter
acquired, or assign or sell any income or revenues (including accounts
receivable) or rights in respect thereof, except for Permitted Liens and except
for the DSM Lien and the DSM Pledge Agreement, and shall, at its sole cost and
expense, promptly take all such action as may be necessary duly to discharge, or
cause to be discharged all such mortgages, deeds of trust, trust deeds, liens,
security interests, pledges, charges or other encumbrances.
          6.18 Disposition of Assets.
     Each Loan Party agrees that it shall not, without the prior written
approval of Lender, which approval may be withheld in Lender’s sole and absolute
discretion, sell, lease, convey, transfer, or otherwise dispose of its property
or assets now owned or hereafter acquired except in the ordinary course of
business, except for any Permitted Disposition and except to any wholly owned
Subsidiary of Borrower; provided, that the net cash proceeds from each such
Permitted Disposition are paid to DSM to satisfy, in whole or in part,
(i) Guarantor’s obligations under Section 3.1(b) of the LLC Agreement or
(ii) the obligations of Borrower and the Borrower Subsidiaries under the
Interest Purchase Agreement and any guarantees with respect thereto, the DSM
Security Agreement and the DSM Pledge Agreement (and in each case, to the extent
that there are net cash proceeds in excess of the amount required to satisfy
such obligations, such excess is retained by Borrower as collateral subject to
Lender’s security interest under the Loan Documents).
          6.19 Separateness Covenants.
          a. Each Loan Party shall, and shall cause each of its Subsidiaries to,
(A) to the extent that such entities have one or more deposit accounts, each
maintain their own deposit account or accounts, separate from the accounts of
Leap and its Subsidiaries

32



--------------------------------------------------------------------------------



 



and joint ventures, with commercial banking institutions, and (B) not commingle
their funds with those of Leap or any of its Subsidiaries or joint ventures;
          b. Each Loan Party shall, and shall cause each of its Subsidiaries to,
maintain separate addresses from the addresses of Leap and its Subsidiaries and
joint ventures, or to the extent the any Loan Party or any of its Subsidiaries
may have offices in the same location as Leap or any of its Subsidiaries or
joint ventures, to maintain a fair and appropriate allocation of overhead costs
among them, with each such entity bearing its fair share of such expense;
          c. Guarantor shall issue quarterly and annual consolidated financial
statements from time to time as prepared in accordance with GAAP, consistently
applied;
          d. Each Loan Party shall and shall cause each of its Subsidiaries to,
(A) each maintain its separate status as a limited liability company and
(B) each conduct its affairs in accordance with its certificate of formation and
limited liability company agreement and observe all necessary, appropriate and
customary company formalities, including, but not limited to, holding all
regular and special members’ and managers’ meetings appropriate to authorize
company action, keeping separate and accurate minutes of its meetings, passing
all resolutions or consents necessary to authorize actions taken or to be taken,
and maintaining accurate and separate books, records and accounts, including,
but not limited to, payroll and intercompany transaction accounts, to the extent
applicable;
          e. Each Loan Party shall not, and shall not permit any of its
Subsidiaries to, (A) assume or guarantee any of the liabilities of, or pledge
any of its assets as security for the liabilities of, Leap or any of its
Subsidiaries or joint ventures, or (B) hold out the credit of Leap or any of its
Subsidiaries or joint ventures as being able to satisfy the obligations of such
Loan Party or any of its Subsidiaries (which shall be deemed not to refer to any
disclosure by such Loan Party or any of its Subsidiaries of any capital
contributions or loans that Leap or any of its Subsidiaries is required to make
to such Loan Party or any of its Subsidiaries or of any other obligations that
Leap or any of its Subsidiaries is required to perform for the benefit of such
Loan Party or any of its Subsidiaries), except with respect to any guarantees or
assumptions of indebtedness or other liabilities that have been expressly agreed
to by Leap or any of its Subsidiaries in writing;
          f. Each Loan Party shall not, and shall cause each of its Subsidiaries
not to, authorize the use of its name or trademarks or service marks by Leap or
any of its Subsidiaries or joint ventures, except pursuant to a written license
agreement;
          g. Each Loan Party shall not, and shall not permit any of its
Subsidiaries to, except as permitted under the Trademark License Agreement,
conduct a material amount of its own business with suppliers of goods and
services, lenders or purchasers of securities in the name of Leap or any of its
Subsidiaries or joint ventures; and

33



--------------------------------------------------------------------------------



 



          h. If any Loan Party or any of its Subsidiaries obtains actual
knowledge that Leap or any of its Subsidiaries or joint ventures has represented
or indicated to any supplier of goods and services to, lender to or purchaser of
securities of any Loan Party or any of its Subsidiaries that the credit of Leap
or any of its Subsidiaries or joint ventures is available to satisfy the
obligations of any Loan Party or any of its Subsidiaries (which shall be deemed
not to refer to any disclosure by Leap or any of its Subsidiaries or joint
ventures of any capital contributions or loans that Leap or any of its
Subsidiaries is required to make to any Loan Party or any of its Subsidiaries or
of any other obligations that Leap or any of its Subsidiaries is required to
perform for the benefit of any Loan Party or any of its Subsidiaries), other
than with respect to any guarantees or assumptions of indebtedness or other
liabilities that have been expressly agreed to by Leap or any of its
Subsidiaries in writing, then each such Loan Party shall, and shall cause each
of its Subsidiaries to, provide written notice to any person to whom such
representation or indication was made, to make clear that the credit of Leap and
its Subsidiaries and joint ventures is not available to satisfy the obligations
of such Loan Party or any of its Subsidiaries, other than with respect to any
guarantees or assumptions of indebtedness or other liabilities that have been
expressly agreed to by Leap or any of its Subsidiaries in writing.
Section 7. Events of Default and their Effect
          7.1 Events of Default.
     The occurrence and continuance of any of the following shall constitute an
Event of Default under this Credit Agreement and the Note (each, an “Event of
Default”):
               a. Failure to Pay. Borrower fails to pay when due and payable any
principal payment, interest or other payment required under the terms of this
Credit Agreement or the Note that is not cured within five (5) Business Days
after the date on which Lender delivers notice to Borrower that such payment is
past due; or
               b. Breaches of Other Covenants. Any Loan Party fails to observe
or perform in any material respect any covenant, obligation or agreement
contained in this Credit Agreement or any covenant, obligation or agreement
under any of the other Loan Documents and such failure shall continue unremedied
for thirty (30) days after the earlier of (i) notice thereof from Lender or
(ii) the actual knowledge of such failure by a senior executive officer of such
Loan Party; provided, however, that a failure to observe any covenant set forth
in Section 6.11, Section 6.16 or Section 6.18 shall constitute an Event of
Default immediately upon the occurrence thereof and without any cure period;
provided, further, that no such failure shall be an Event of Default if such
failure was caused by Cricket, Lender or one of their respective Subsidiaries or
other Affiliates (whether as Lender, the Management Company or otherwise) or
consented to by Cricket, Lender or one of their respective Subsidiaries or other
Affiliates; or
               c. Bankruptcy or Insolvency Proceedings. (i) Any Loan Party
(A) applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its
property, (B) is unable, or admits in writing its inability, to pay its debts
generally as they mature, (C) makes a general assignment for the benefit of its
or

34



--------------------------------------------------------------------------------



 



any of its creditors, (D) is dissolved or liquidated in full or in part,
(E) becomes insolvent (as such term may be defined or interpreted under
Applicable Law), (F) commences a voluntary case or other proceeding seeking
liquidation, reorganization or other relief with respect to itself or its debts
under any bankruptcy, insolvency or other similar law now or hereafter in
effect, or (G) takes any action for the purpose of effecting any of the
foregoing or (ii) a case or proceeding under the bankruptcy laws of the United
States now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law of any
jurisdiction now or hereafter in effect is filed against any Loan Party or all
or any part of its properties and such application is not dismissed, bonded or
discharged within sixty (60) days after the date of its filing or such Loan
Party shall file any answer admitting or not contesting such petition or
application or indicates its consent to, acquiescence in or approval of any such
action or proceeding or the relief requested is granted sooner; or
               d. Representations and Warranties. Any representation or warranty
made by any Loan Party herein or in any other Loan Document shall be false as of
the date made (or deemed made) in any material respect, except for
representations and warranties which are qualified as to materiality or material
adverse effect, which shall be true and correct in all respects as of the date
made (or deemed made) taking into account such qualifications, and not cured
prior to the expiration of any applicable cure period, (except that no breach of
any representation or warranty made by any Loan Party in Section 5.4, 5.6 or 5.7
shall be an Event of Default if such breach was caused by Cricket, Lender or one
of their respective Subsidiaries or other Affiliates (whether as Lender, the
Management Company or otherwise) or consented to by Cricket, Lender or one of
their respective Subsidiaries or other Affiliates; or
               e. Change in Control. The occurrence of any Borrower Change in
Control Event or Guarantor Change in Control Event; or
               f. Termination of LLC Agreement. The termination of the LLC
Agreement in accordance with its terms; or
               g. Loan Documents. Any Loan Document ceases to be in full force
and effect or any lien in favor of Lender ceases to be, or is not, valid,
perfected and prior to all other liens and security interests (other than
Permitted Liens and the DSM Lien), except (i) as a result of Lender’s
relinquishment of possession of any unit certificates, promissory notes or other
documents delivered to it under the Security Agreement or the Pledge Agreement,
(ii) where the perfection of such liens is pending during the transmission to
the appropriate filing office of applicable and appropriate documentation
required by applicable law to perfect such liens, (iii) with respect to
intellectual property collateral, where the perfection of such liens may not be
accomplished by recording in the United States Patent and Trademark Office
and/or the United States Copyright Office and the filing of Uniform Commercial
Code financing statements or where the time period contemplated in the
applicable Security Agreement has not expired or (iv) as a result of the release
of such lien as a result of a Permitted Disposition or other disposition
hereunder in accordance with the terms of the Intercreditor and Subordination
Agreement, the Security Agreement or the Pledge Agreement; or
               h. Loss of Status. DSM or any Loan Party admits, or it is
determined in an order, notice or ruling of the FCC, that DSM or any Loan Party
holding FCC Licenses has

35



--------------------------------------------------------------------------------



 



ceased to qualify as a “very small business” under FCC Rules, including but not
limited to, Sections 1.2110(b), and 27.1102(a)(2) of the FCC Rules, if such
qualification is then required under FCC Rules in order for Borrower and the
Borrower Subsidiaries to retain the Auction Benefits; or
               i. Cross Default. Any Loan Party (i) defaults in making payments
of any indebtedness permitted under Section 6.9 that is outstanding in a
principal amount of at least $1,000,000 (but excluding indebtedness outstanding
hereunder) on the scheduled due date with respect thereto beyond the period of
grace, if any, provided in the instrument or agreement under which such
indebtedness was created; (ii) defaults in making any payment of any interest on
such indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such indebtedness was created; or (iii) defaults in the
observance or performance of any other agreement or condition relating to such
indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, in each case, beyond the applicable grace period, if any,
which default permits the lender thereunder to declare such indebtedness to be
due and payable prior to its stated maturity; provided, however, that any such
default by a Loan Party shall not be an Event of Default hereunder if and to the
extent that, and for so long as, such Loan Party’s default is proximately caused
by Cricket’s (or its assignee’s) failure to satisfy its funding obligations
under this Agreement or the LLC Agreement.
          7.2 Remedies Upon Event of Default.
               a. If any Event of Default shall occur and be continuing then
Lender, upon notice to the Borrower, may do any or all of the following:
(i) terminate or reduce the commitment of Lender to make Loans to Borrower under
this Credit Agreement, (ii) declare all obligations of Borrower hereunder and
under the Note to be immediately due and payable, whereupon the Borrower
Obligations hereunder and under the Note shall immediately become due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived, anything in this Credit Agreement or in any
other Loan Document to the contrary notwithstanding, (iii) enforce its rights
under any one or more of the Loan Documents in accordance with Applicable Law,
(iv) subject to prior FCC approval, if required, without any obligation to do
so, make disbursements to or on behalf of Borrower or any of its Subsidiaries to
cure any default and render any performance under any other agreement by
Borrower or any of the Borrower Subsidiaries and (v) subject to prior FCC
approval, if required, perform on behalf of Borrower or any of the Borrower
Subsidiaries any and all work and labor necessary to build, operate and maintain
the License System; provided that upon the occurrence of any Event of Default
under Section 7.1(c), 7.1(e) or 7.1(h) the commitment of Lender shall
immediately terminate and all Borrower Obligations shall automatically become
immediately due and payable without notice or demand of any kind.
               b. Upon the occurrence of any Event of Default and at any time
thereafter so long as any Event of Default shall be continuing, Lender may
proceed to protect and enforce this Credit Agreement, the Note and the other
Loan Documents by suit or suits or proceedings in equity, at law or in
bankruptcy, and whether for the specific performance of any covenant or
agreement herein contained or in execution or aid of any power herein granted,
or for foreclosure hereunder, or for the appointment of a receiver or receivers
for the collateral subject to the applicable Loan Documents or for the recovery
of judgment for the indebtedness

36



--------------------------------------------------------------------------------



 



secured thereby or for the enforcement of any other proper, legal or equitable
remedy available under Applicable Law.
               c. Borrower shall pay to Lender forthwith upon demand any and all
expenses, costs and other amounts to the extent due hereunder or under the other
Loan Documents, whether incurred before, after or during the exercise of any of
the foregoing remedies, including all reasonable legal fees and other reasonable
costs and expenses incurred by Lender by reason of the occurrence of any Event
of Default, the enforcement of this Credit Agreement and the other Loan
Documents and/or the preservation of Lender’s rights hereunder and under the
other Loan Documents.
               d. Any and all remedies of Lender hereunder, including those
described in Sections 7.2(a) through (c), inclusive, above, are subject to the
terms of the Intercreditor and Subordination Agreement and must be exercised in
accordance therewith.
Section 8. Miscellaneous
          8.1 Entire Agreement; Amendment.
     This Credit Agreement (including the attached Exhibits) and the other Loan
Documents constitute the sole understanding of the parties with respect to the
subject matter hereof, and supersedes all prior oral or written agreements,
commitments or understandings with respect to such matters, including the
Amended and Restated Formation Agreement dated as of June 19, 2006. No
amendment, modification or alteration of the terms or provisions of this Credit
Agreement shall be binding unless the same shall be in writing and duly executed
by the parties hereto.
          8.2 Successors and Assigns.
     Neither this Credit Agreement nor any Loan Documents may be assigned by any
Loan Party without the consent of Lender, which consent may be withheld in its
sole and absolute discretion. Lender may assign all or a portion of its rights
under this Credit Agreement or any Loan Documents to an Affiliate of Lender
without the consent of the Loan Parties; provided that such Affiliate of Lender
agrees to be bound by all of the terms hereof and thereof and of the
Intercreditor and Subordination Agreement; provided, further, that, unless
Borrower otherwise consents in its sole and absolute discretion, Lender shall
remain obligated under this Credit Agreement to make all Loans required
hereunder. No such permitted assignment shall relieve any party hereto of any
liability for a breach of this Credit Agreement or of any other Loan Document or
of the Intercreditor and Subordination Agreement by such party or its assignee.
This Credit Agreement, the Loan Documents and the Intercreditor and
Subordination Agreement each shall be binding upon and shall inure to the
benefit of the parties hereto and their respective heirs or successors in
interest.
          8.3 Rights and Remedies.
     Notwithstanding anything to the contrary herein, the rights and remedies of
Lender hereunder and under the other Loan Documents shall not be mutually
exclusive, and the exercise of one or more remedies by Lender pursuant to this
Credit Agreement, the other Loan

37



--------------------------------------------------------------------------------



 



Documents or Applicable Law shall not preclude the exercise by Lender of any
other remedy hereunder, or under Applicable Law or the principles of equity.
          8.4 Indemnity; Reimbursement of Lender.
               a. Each Loan Party agrees to indemnify, defend and hold Lender
and its Affiliates, directors, employees, attorneys or agents harmless from and
against any and all claims, demands, losses, judgments and liabilities
(including but not limited to, liabilities for penalties) of any nature
(“Claims”), and to reimburse Lender for all reasonable and documented
out-of-pocket costs and expenses, including reasonable attorneys’ fees and
expenses, arising from any of the Loan Documents or the exercise of any right or
remedy granted to Lender hereunder or thereunder, other than any Claim
(including of Borrower) arising from Lender’s gross negligence, willful
misconduct or bad faith, or from Lender’s failure to comply with its obligations
under this Agreement or any other Loan Document. In no event shall Lender be
liable for any matter or thing in connection with the Loan Documents other than
to account for moneys actually received by Lender in accordance with the terms
hereof. In addition, in no event shall any party hereto be liable for any
indirect, incidental, consequential or special damages (including damages for
harm to business, lost revenues, lost savings, or lost profits suffered by any
of the Loan Parties, Lender or other Persons), regardless of the form of action,
whether in contract, warranty, strict liability, or tort, including negligence
of any kind whether active or passive, and regardless of whether Lender or the
Loan Parties knew of the possibility that such damages could result.
               b. All indemnities contained in this Section 8.4 and elsewhere in
this Credit Agreement shall survive the expiration or earlier termination of
this Credit Agreement.
          8.5 Highest Lawful Rate.
     Anything herein to the contrary notwithstanding, the obligations of
Borrower on the Note shall be subject to the limitation that payments of
interest shall not be required, for any period for which interest is computed
hereunder, to the extent that contracting for or receipt thereof would be
contrary to provisions of any Applicable Law to Lender limiting the highest rate
of interest that may be lawfully contracted for, charged or received by Lender,
as determined by a final Judgment of a court of competent jurisdiction. Any
interest paid in excess of such highest rate shall be applied to the principal
balance of the Borrower Obligations.
          8.6 Counterparts.
     This Credit Agreement may be executed in one or more counterparts, each of
which shall for all purposes be deemed to be an original and all of which shall
constitute the same instrument.
          8.7 Modification and Waiver.
     The parties by mutual written agreement may (a) extend the time for the
performance of any of the obligations or other acts of the other parties hereto,
(b) waive any inaccuracies in the representations and warranties contained
herein or in any document delivered pursuant hereto, or (c) waive compliance
with any of the agreements or conditions contained herein. Any agreement

38



--------------------------------------------------------------------------------



 



on the part of a party hereto to any such extension or waiver shall only be
valid if set forth in an instrument in writing signed on behalf of such party.
No waiver by Lender in any one case shall require Lender to give any subsequent
waiver.
          8.8 Payments on Business Days.
     Whenever any payment to be made hereunder or under any Note shall be stated
to be due on a day other than a Business Day, such payment may be made on the
next succeeding Business Day and such extension of time shall in such case be
included in computing interest, if any, in connection with such payment.
          8.9 Expenses.
     Except as specifically provided herein, each party hereto shall pay all
costs and expenses incurred by it or on its behalf in connection with this
Credit Agreement and the transactions contemplated hereby, including, without
limiting the generality of the foregoing, fees and expenses of its own
consultants, accountants and counsel. Notwithstanding the foregoing, Borrower
shall pay, immediately when due, all present and future stamp and other like
duties and applicable taxes, if any, to which this Credit Agreement may be
subject or give rise.
          8.10 Notices.
     All notices and other communications given to or made upon any party hereto
in connection with this Credit Agreement or any other Loan Document shall,
except as otherwise expressly herein provided, be in writing and mailed via
certified mail, sent by Federal Express or other similar express delivery
service for next day delivery, faxed (with a confirming copy sent by such
express delivery service for next day delivery) or hand delivered to the
respective parties, as follows:

     
If to Lender:
  Cricket Communications, Inc.
10307 Pacific Center Court
San Diego, CA 92121
Attention: Tim Ostrowski and General Counsel
Fax: (858) 882-6040
 
   
With a copy (which shall not constitute notice) to:
  Latham & Watkins LLP
12636 High Bluff Drive, Suite 400
San Diego, CA 92130
Attention: Barry M. Clarkson, Esq.
Fax: (858) 523-5450
 
   
If to Borrower:
  Denali Spectrum License, LLC
c/o Doyon, Limited
1 Doyon Place
Suite 300
Fairbanks, AK 99701-2941
Attention: Daniel S. Osborn

39



--------------------------------------------------------------------------------



 



     
 
  Fax: (907) 459-2075
 
   
With copies (which shall not constitute notice) to:
  Kirkland & Ellis LLP
Citigroup Center
153 East 53rd Street
New York, NY 10022
Attention: Michael A. Brosse
Fax: (212) 446-6460
 
   
and
  Denali Spectrum Manager, LLC
c/o Doyon, Limited
1 Doyon Place
Suite 300
Fairbanks, AK 99701-2941
Attention: Daniel S. Osborn
Fax: (907) 459-2075
 
   
If to Guarantor:
  Denali Spectrum, LLC
c/o Doyon, Limited
1 Doyon Place
Suite 300
Fairbanks, AK 99701-2941
Attention: Daniel S. Osborn
Fax: (907) 459-2075
 
   
With copies (which shall not constitute notice) to:
  Kirkland & Ellis LLP
Citigroup Center
1513 East 53rd Street
New York, NY 10022
Attention: Michael A. Brosse
Fax: (212) 446-6460
 
   
and
  Denali Spectrum Manager, LLC
c/o Doyon, Limited
1 Doyon Place
Suite 300
Fairbanks, AK 99701-2941
Attention: Daniel S. Osborn
Fax: (907) 459-2075

or in accordance with any subsequent written direction delivered in accordance
with this Section from the recipient party to the sending party. All such
notices and other communications shall, except as otherwise expressly herein
provided, be effective upon delivery if delivered by hand; in the case of
certified mail, three Business Days after the date sent; in the case of any fax,
when received; or in the case of express delivery service, the day after
delivery of the notice to such service with charges prepaid.

40



--------------------------------------------------------------------------------



 



          8.11 Severability.
     In case any one or more of the provisions contained in this Credit
Agreement shall for any reason be held to be invalid, illegal or unenforceable
in any respect by a court or other authority of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
hereof and this Credit Agreement shall be construed as if such invalid, illegal
or unenforceable provision had never been contained herein and, in lieu of each
such illegal, invalid or unenforceable provision, there shall be added
automatically as a part of this Credit Agreement a provision as similar in terms
to such illegal, invalid or unenforceable provision as may be possible and be
legal, valid and enforceable, it being the intent of the parties to maintain the
benefit of the bargain for all parties.
          8.12 Reformation.
               a. If the FCC should (i) change any FCC Rule in a manner that
would adversely affect the enforceability of this Credit Agreement or any of the
other Loan Documents, (ii) directly or indirectly reject or take action to
challenge the enforceability of this Credit Agreement or any of the other Loan
Documents or (iii) take any other steps whatsoever, on its own initiative or by
petition from another Person, to (A) challenge or deny the transactions
contemplated hereby or thereby, (B) challenge or deny the eligibility of
Borrower to realize the Auction Benefits as a result of the transactions
contemplated hereby or thereby or (C) challenge or deny the eligibility of
Borrower or any of its Subsidiaries to hold any License, or to avoid unjust
enrichment repayment obligations (as provided in 47 C.F.R. § 1.2111) in
connection with acquiring or holding any License, as a result of the
transactions contemplated hereby or thereby, then the parties shall promptly
consult with each other and negotiate in good faith to reform and amend this
Credit Agreement and the other Loan Documents so as to eliminate or amend to
make unobjectionable any portion that is the subject of any FCC action,
provided, that the relative economic and other rights and benefits expected to
be derived by the parties hereunder are preserved. None of the parties hereto
shall take any action that is reasonably likely to contribute to such FCC
action.
               b. If the FCC should determine that a portion of this Credit
Agreement or any of the other Loan Documents, after having been reformed
pursuant to paragraph (a) above, continues to violate FCC Rules, then such
provisions shall be null and void and the remainder of this Credit Agreement and
the other Loan Documents shall continue in full force and effect, provided, that
the relative economic and other rights and benefits expected to be derived by
the parties hereunder are preserved.
          8.13 Governing Law.
     This Credit Agreement shall be construed in accordance with and governed by
the laws of the State of New York applicable to agreements made and to be
performed wholly within such jurisdiction.
          8.14 Arbitration.
               a. Arbitration. Any controversy or claim arising out of or
relating to this Credit Agreement or any of the other Loan Documents, or the
breach thereof, shall be settled

41



--------------------------------------------------------------------------------



 



by arbitration administered by the American Arbitration Association in
accordance with its Commercial Arbitration Rules, and judgment on the award
rendered by the arbitrators may be entered in any court having jurisdiction
thereof. Within 15 days after the commencement of arbitration, each party shall
select one Person to act as arbitrator and the two selected shall select a third
arbitrator within 10 days of their appointment. If the arbitrators selected by
the parties are unable or fail to agree upon the third arbitrator, the third
arbitrator shall be selected by the American Arbitration Association. The place
of arbitration shall be Denver, Colorado or such other place as the parties may
agree. The arbitrators shall be knowledgeable in the wireless telecommunications
industry and public auctions of FCC licenses.
               b. Interim Relief. Any party may apply to the arbitrators seeking
injunctive relief until the arbitration award is rendered or the controversy is
otherwise resolved. Either party also may, without waiving any remedy under this
Credit Agreement or any of the other Loan Documents, seek from any court having
jurisdiction any interim or provisional relief that is necessary to protect the
rights or property of that party, pending the establishment of the arbitral
tribunal (or pending the arbitral tribunal’s determination of the merits of the
controversy).
               c. Discovery. Consistent with the expedited nature of
arbitration, each party shall, upon the written request of the other party,
promptly provide the other with copies of documents relevant to the issues
raised by any claim or counterclaim on which the producing party may rely in
support of or in opposition to any claim or defense. Any dispute regarding
discovery, or the relevance or scope thereof, shall be determined by the
arbitrators, which determination shall be conclusive. All discovery shall be
completed within 45 days following the appointment of the arbitrators.
               d. Depositions. At the request of a party, the arbitrators shall
have the discretion to order examination by deposition of witnesses to the
extent the arbitrators deems such additional discovery relevant and appropriate.
Depositions shall be limited to a maximum of three per party and shall be held
within 20 days of the making of a request. Each deposition shall be limited to a
maximum of four hours duration. All objections are reserved for the arbitration
hearing except for objections based on privilege and proprietary or confidential
information.
               e. Award. The award shall be made within 90 days of the filing of
the notice of intention to arbitrate, and the arbitrators shall agree to comply
with this schedule before accepting appointment. However, this time limit may be
extended by agreement of the parties and the arbitrators if necessary.
               f. Consent to Consolidation of Arbitrations. Each party
irrevocably consents to consolidating any arbitration proceeding under this
Credit Agreement and/or any of the other Loan Documents with any other
arbitration proceedings involving any party that may be then pending that are
brought under the LLC Agreement, the Trademark License Agreement or the
Management Agreement.

42



--------------------------------------------------------------------------------



 



          8.15 Lender’s Discretion.
     Unless this Credit Agreement shall otherwise expressly provide, Lender
shall have the right to make any decision, grant or withhold any consent, and
exercise any other right or remedy hereunder in its sole and absolute
discretion.
          8.16 Headings.
     The descriptive headings in this Credit Agreement are inserted for
convenience of reference only and are not intended to be part of or to affect
the meaning or interpretation of this Credit Agreement.
[Remainder of Page Intentionally Blank; Signature Page Follows]

43



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have signed this Credit Agreement,
or have caused this Credit Agreement to be signed in their respective names by
an officer, hereunto duly authorized, on the date first written above.

                  CRICKET COMMUNICATIONS, INC.,   DENALI SPECTRUM LICENSE, LLC,
    as Lender   as Borrower    
 
               
By:
  /s/ S.D. Hutcheson   By   Denali Spectrum, LLC    
 
               
Name:
  S.D. Hutcheson       Its sole member     
 
               
Title:
  Pres. & C.E.O.            
 
      By   Denali Spectrum Manager, LLC    
 
          Its Manager    
 
               
 
      By   Doyon, Limited,    
 
          Its Manager    
 
               
 
      By:   /s/ Daniel S. Osborn    
 
               
 
      Name:   Daniel S. Osborn    
 
      Title:   Assistant Treasurer    
 
                        DENALI SPECTRUM, LLC,             as Guarantor    
 
               
 
      By   Denali Spectrum Manager, LLC    
 
          Its Manager    
 
               
 
      By   Doyon, Limited,    
 
          Its Manager    
 
               
 
      By:   /s/ Daniel S. Osborn    
 
               
 
      Name:   Daniel S. Osborn    
 
      Title:   Assistant Treasurer    

SIGNATURE PAGE TO CREDIT AGREEMENT



--------------------------------------------------------------------------------



 



EXHIBITS:

  A.   FORM OF PLEDGE AGREEMENT     B.   FORM OF PROMISSORY NOTE     C.   FORM
OF SECURITY AGREEMENT     D.   FORM OF SUBSIDIARY GUARANTY

 